UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 File No.333-98631 Pre-Effective Amendment No. o Post-Effective Amendment No. 10 þ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 File No.811-8722 Amendment No. 137 þ (Check appropriate box or boxes.) NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT A (Exact Name of Registrant) NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA (Name of Depositor) 300 Continental Drive, Newark, Delaware 19713 (Address of Depositor's Principal Executive Offices)(Zip Code) Depositor's Telephone Number, including Area Code (302) 452-4000 Thomas E. Barnes, SVP and Secretary, One Nationwide Plaza, Columbus, Ohio 43215 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering August 1, 2008 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) þon August 1, 2008 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a) (1) oon (date) pursuant to paragraph (a) (1) If appropriate, check the following box: othis post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being RegisteredIndividual Flexible Premium Adjustable Variable Life Insurance Policy Nationwide Life and Annuity Company of America: ·Nationwide Provident VLI Separate Account A Prospectus supplement dated August 1, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective August 1, 2008 the principal underwriter and general distributor will change from 1717 Capital Management Company to Nationwide Securities, LLC. Any and all references to 1717 Capital Management Company ("1717") are replaced with Nationwide Securities, LLC (“NSLLC”).NSLLC is located at One Nationwide Plaza, Columbus, Ohio 43215. In addition, the following changes are made effective: 1. The Sale of a Policies provision is replaced as follows: The Policies are distributed by Nationwide Securities, LLC ("NSLLC"), located at One Nationwide plaza, Columbus, Ohio 43215, a wholly owned indirect subsidiary of Nationwide Life Insurance Company of America, the parent company of Nationwide Life and Annuity Company of America. The Policies will be sold on a continuous basis by licensed insurance agents in those states where the Policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 who are member firms of the Financial Industry Regulatory Authority ("FINRA"). Gross first year commissions paid by NLACA on the sale of these Policies provided by NSLLC are approximately 91% of the target premium plus 2% of any excess premium payments.We pay gross renewal commissions in years 2 through 10 on the sale of the Policies provided by NSLLC that will not exceed 2% of actual premium payment, and will be 0% in policy years 11 and thereafter. Expense allowances and bonuses may also be paid, and firms may receive annual renewal compensation of up to 0.25% of the unloaned Policy Account Value. 1717 received $16,493,648, $16,865,493, and $20,965,977 during 2007, 2006 and 2005, respectively, as principal underwriter of the Policies and of other variable life insurance policies and variable annuity contracts offered by NLACA and its affiliates.1717 did not retain any compensation as principal underwriter during the past 3 fiscal years. Options Elite Flexible Premium Adjustable Variable Life Insurance Policy Issued by Nationwide Provident VLI Separate Account A and Nationwide Life and Annuity Company of America PROSPECTUS Service Center 300 Continental Drive Newark, Delaware 19713 Main Administrative Office 1000 Chesterbrook Blvd. Berwyn, Pennsylvania, 19312 May 1, 2008 Telephone: (800) 688-5177 This prospectus describes an individual flexible premium adjustable variable life insurance policy ("Policy") issued by Nationwide Life and Annuity Company of America (the "Company" or "NLACA").The Policy is a long-term investment designed to provide significant life insurance benefits for the Insured.This prospectus provides information that a prospective Owner should know before investing in the Policy.You should consider the Policy in conjunction with other insurance you own.It may not be advantageous to replace existing insurance with the Policy, or to finance the purchase of the Policy through a loan or through withdrawals from another policy. You can allocate your Policy's values to: Nationwide Provident VLI Separate Account A (the "Separate Account"), which invests in the Portfolios listed on the next page; or the Guaranteed Account, which credits a specified rate of interest. A prospectus for each of the Portfolios available through the Separate Account must accompany this prospectus.Please read these documents before investing and save them for future reference. We offer a variety of variable universal life policies.Despite offering substantially similar features and investment options, certain policies may have lower overall charges than others, including this policy.These differences in charges may be attributable to differences in sales and related expenses incurred in one distribution channel versus another. Please note that the Policies and the Portfolios: · are not guaranteed to achieve their goals; · are not federally insured; · are not endorsed by any bank or government agency; and · are subject to risks, including loss of the amount invested. The Securities and Exchange Commission ("SEC") has not approved or disapproved the Policy or determined that this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. You should read your Policy along with this prospectus. The following Portfolios are available under the Policy: Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class* · VIP Growth Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class* · VIP Overseas Portfolio: Service Class R† Janus Aspen Series · Forty Portfolio: Service Shares Nationwide Variable Insurance Trust · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class I (formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT Investor Destinations Funds: Class II (formerly, Nationwide NVIT Investor Destinations Funds: Class II) Ø NVIT Investor Destinations Conservative Fund: Class II (formerly, NationwideNVIT Investor Destinations Conservative Fund: Class II) Ø NVIT Investor Destinations Moderately Conservative Fund: Class II (formerly, NationwideNVIT Investor Destinations Moderately Conservative Fund: Class II) Ø NVIT Investor Destinations Moderate Fund: Class II (formerly, NationwideNVIT Investor Destinations Moderate Fund: Class II) Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II (formerly, NationwideNVIT Investor Destinations Moderately Aggressive Fund: Class II) Ø NVIT Investor Destinations Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Aggressive Fund: Class II) · NVIT Money Market Fund: Class IV (formerly, Nationwide NVIT Money Market Fund: Class IV) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT S&P 500 Index Fund: Class IV · Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† Vanguard Variable Insurance Fund · Equity Income Portfolio · High Yield Bond Portfolio* · Mid-Cap Index Portfolio · Total Bond Market Index Portfolio The following Portfolio is only available in Policies issued before May 1, 2008: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares The following Portfolio is only available in Policies issued before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following Portfolio is only available in Policies issued before May 1, 2004: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Effective May 1, 2004, the following Portfolios are not available to accept transfers or new premium: Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Non-Service Shares *These Portfolios may invest in lower quality debt securities commonly referred to as junk bonds. †These Portfolios assess a short-term trading fee. Table of Contents Page Policy Benefits/Risk Summary 1 Policy Benefits Death Benefit Policy Cancellation, Surrender, and Partial Withdrawals Transfers Loans Personalized Illustrations Policy Risks Investment Risk Risk of Increase in Current Fees and Charges Risk of Lapse Tax Risks Withdrawal and Surrender Risks Loan Risks Portfolio Risks Fee Table 4 The Policy 9 Purchasing a Policy When Insurance Coverage Takes Effect Canceling a Policy (Free Look Right) Ownership and Beneficiary Rights Modifying the Policy Other Policies Premiums 11 Allocating Premiums Delay in Allocation Policy Account Values 12 Policy Account Value Net Cash Surrender Value Subaccount Value Unit Value Guaranteed Account Value Death Benefit 14 Insurance Proceeds Death Benefit Options Changing Death Benefit Options Changing the Face Amount Settlement Options Accelerated Death Benefit Long-Term Care Benefits Surrenders and Partial Withdrawals 16 Surrenders Partial Withdrawals Transfers 17 Disruptive Trading Transfers from the Guaranteed Account Dollar Cost Averaging Automatic Asset Rebalancing Additional Transfer Rights Loans 20 Telephone, Fax, and E-Mail Requests 21 Policy Lapse and Reinstatement 21 Lapse Reinstatement Table of Contents (continued) Page The Company and the Guaranteed Account 22 Nationwide Life and Annuity Company of America The Guaranteed Account The Separate Account and the Portfolios 22 The Separate Account The Portfolios Addition, Deletion, or Substitution of Investments Voting Portfolio Shares Charges and Deductions 24 Premium Expense Charge Monthly Deduction Insurance Charge Surrender Charges and Additional Surrender Charges Face Amount Increase Charge Partial Withdrawal Charge Transfer Charge Short-Term Trading Fees Loan Interest Charge Portfolio Expenses Federal Tax Considerations 30 Tax Treatment of Policy Benefits Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers Split Dollar Arrangements 33 Supplemental Benefits and Riders 33 Sale of the Policies 34 Policy Pricing Information on Portfolio Payments State Variations 36 Legal Proceedings 36 Financial Statements 37 Glossary 38 Appendix A: Portfolio Information 40 Policy Benefits/Risks Summary The Policy is an individual flexible premium adjustable variable life insurance policy.The Policy is built around its Policy Account Value.The Policy Account Value will increase or decrease depending on the investment performance of the Subaccounts, the amount of interest we credit to the Guaranteed Account, the Premiums you pay, the Policy fees and charges we deduct, and the effect of any Policy transactions (such as transfers, partial withdrawals, and loans).We do not guarantee any minimum Policy Account Value.You could lose some or all of your money. This summary describes the Policy's important benefits and risks.The sections in the prospectus following this summary discuss the Policy's benefits and other provisions in more detail.The Glossary at the end of the prospectus defines certain words and phrases used in this prospectus. Policy Benefits Death Benefit · Insurance Proceeds.We pay Insurance Proceeds to the Beneficiary upon due proof of death of the Insured.The Insurance Proceeds equal the death benefit and any additional insurance provided by Rider less any Indebtedness and unpaid Monthly Deductions. · Death Benefit Option A and Option B.In the Application, you choose between two death benefit options under the Policy.We will not issue the Policy until you have elected a death benefit option.We calculate the amount available under each death benefit option as of the Insured's date of death. è Death Benefit Option A is equal to the greater of: ¨ the Face Amount (which is the amount of insurance you select); or ¨ the Policy Account Value multiplied by the applicable percentage listed in the table below. è Death Benefit Option B is equal to the greater of: ¨ the Face Amount plus the Policy Account Value; or ¨ the Policy Account Value multiplied by the applicable percentage listed in the table below. Attained Age Percentage Attained Age Percentage 40 and under 250% 60 130% 45 215% 65 120% 50 185% 70 115% 55 150% 75 through 90 105% 95 through 99 100% For Attained Ages not shown, the percentages decrease pro rata for each full year. · Change in Death Benefit Option and Face Amount.After the first Policy Year and at least 12 months after any increase in Face Amount, you may change death benefit options while the Policy is in force.Also, after the first Policy Year, you may change the Face Amount subject to certain conditions.We apply a charge if you increase your Face Amount, and may apply a surrender charge and/or additional surrender charge if you decrease your Face Amount.A change in death benefit option or Face Amount may have tax consequences. · Accelerated Death Benefit.Under the Accelerated Death Benefit Rider, you may receive accelerated payment of part of your death benefit if the Insured develops a terminal illness or, in certain states only, is permanently confined to a nursing care facility.We will deduct an administrative charge from the accelerated death benefit at the time it is paid.The federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.You should consult a tax adviser before adding the Accelerated Death Benefit Rider to your Policy or requesting an accelerated death benefit. · Long-Term Care Benefits.Under the Long-Term Care Benefit Riders, you may receive periodic payments of a portion of your death benefit and waiver of Monthly Deductions if the Insured becomes chronically ill.We impose a monthly charge if you elect any of these Riders.There may be federal income tax consequences associated with the Long-Term Care Benefit Riders.You should consult a tax adviser before adding the Long-Term Care Benefit Riders to your Policy. Policy Cancellation, Surrender, and Partial Withdrawals · Policy Cancellation:When you receive your Policy, a 10-day "free look" period begins.You may return your Policy during this period and receive a refund.A Free Look Period also begins if you request an increase in Face Amount. · Surrender:At any time while the Policy is in force, you may make a Written Request (by submitting our Surrender form to us) to Surrender your Policy and receive the Net Cash Surrender Value.A Surrender may have tax consequences. 1 · Partial Withdrawals:After the first Policy Year, you may make a Written Request to withdraw part of the Net Cash Surrender Value, subject to the following rules.Partial withdrawals may have tax consequences. ü You must request at least $1,500. ü For each partial withdrawal, we deduct a $25 fee from the remaining Policy Account Value. ü If death benefit Option A is in effect, we will reduce the Face Amount by the amount of the partial withdrawal. ü Unless you specify otherwise, we will deduct the requested partial withdrawal and partial withdrawal charge from the Subaccounts and the Guaranteed Account in proportion to the value in each account. Transfers · You may make transfers among the Subaccounts and the Guaranteed Account. · We charge $25 for the 13th and each additional transfer during a Policy Year. · We may restrict the quantity and/or the mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners. · Transfers out of the Guaranteed Account may be made only within 30 days of a Policy Anniversary. · The minimum amount you may transfer from a Subaccount or the Guaranteed Account is the lesser of $1,000 or the total value in the Subaccount or Guaranteed Account. Loans · You may take a loan (minimum $500) from your Policy at any time.The maximum loan amount you may take is the Net Cash Surrender Value.Loans may have tax consequences. · We charge you a maximum annual interest rate of 6% ("charged interest rate") on your loan.Charged interest is due and payable at the end of each Policy Year.Unpaid interest becomes part of the outstanding loan and accrues interest if it is not paid by the end of the Policy Year. · We credit interest on amounts in the Loan Account ("earned interest rate") and we guarantee that the annual earned interest rate will not be lower than 4%.We currently credit an earned interest rate of 4% to amounts in the Loan Account. · As collateral for the loan, we transfer an amount equal to the loan (adjusted by the earned interest rate and the charged interest rate to the next Policy Anniversary) from the Separate Account and Guaranteed Account to the Loan Account on a pro rata basis, unless you specify another allocation. · You may repay all or part of your Indebtedness at any time while the Insured is alive and the Policy is in force. · We deduct any Indebtedness from the Policy Account Value upon Surrender, and from the Insurance Proceeds payable on the Insured's death. Personalized Illustrations You will receive personalized illustrations that reflect your own particular circumstances.These illustrations may help you to understand the long-term effects of different levels of investment performance and the charges and deductions under the Policy.They also may help you compare the Policy to other life insurance policies.These illustrations also show the value of Premiums accumulated with interest and demonstrate that the Policy Account Value may be low (compared to the Premiums paid plus accumulated interest) if you Surrender the Policy in the early Policy Years.Therefore, you should not purchase the Policy as a short-term investment.The personalized illustrations are based on hypothetical rates of return and are not a representation or guarantee of investment returns or Policy Account Value. Policy Risks Investment Risk If you invest your Policy Account Value in one or more Subaccounts, then you will be subject to the risk that investment performance will be unfavorable and that the Policy Account Value will decrease.In addition, we deduct Policy fees and charges from your Policy Account Value, which can significantly reduce your Policy Account Value.During times of poor investment performance, this deduction will have an even greater impact on your Policy Account Value.You could lose everything you invest and your Policy could Lapse without value, unless you pay additional Premiums. Frequent trading in the Subaccounts may dilute the value of your Subaccount units, cause the Subaccount to incur higher transaction costs, and/or interfere with the Subaccount's ability to pursue its stated investment objective.This disruption to the Subaccount trading may result in lower investment performance and cash value.We have instituted procedures to minimize disruptive trading transfers, including, but not limited to, transfer restrictions and short-term trading fees.While we expect these procedures to reduce the adverse effect of disruptive transfers, we cannot assure you that we have eliminated these risks. 2 If you allocate Net Premiums to the Guaranteed Account, then we credit your Policy Account Value (in the Guaranteed Account) with a declared rate of interest.You assume the risk that the rate may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 4%. Risk of Increase in Current Fees and Charges Certain fees and charges are currently assessed at less than their maximum levels.We may increase these current charges in the future up to the guaranteed maximum levels.If fees and charges are increased, you may need to increase the amount and/or frequency of Premiums to keep the Policy in force. Risk of Lapse If your Net Cash Surrender Value is not enough to pay the Monthly Deduction and other charges, your Policy may enter a 61-day Grace Period.We will notify you that the Policy will Lapse (terminate without value) unless you make a sufficient payment during the Grace Period.Your Policy may also Lapse if your Indebtedness reduces the Net Cash Surrender Value to zero.Your Policy generally will not Lapse: (1) during the first 5 Policy Years (during the first 8 Policy Years for policies issued on or before July 31, 2005), if you pay Premiums (less any Indebtedness and partial withdrawals) in excess of the Minimum Guarantee Premium; or (2) if you make a payment equal to 3 Monthly Deductions before the end of the Grace Period.You may reinstate a lapsed Policy, subject to certain conditions. Tax Risks We anticipate that the Policy should generally be deemed a life insurance contract under federal tax law.However, due to limited guidance under the federal tax law, there is some uncertainty about the application of the federal tax law to the Policy, particularly if you pay the full amount of Premiums permitted under the Policy.In addition, if you elect the Accelerated Death Benefit Rider or a Long-Term Care Benefit Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.Please consult a tax adviser about these consequences.Assuming that a Policy qualifies as a life insurance contract for federal income tax purposes, you should not be deemed to be in constructive receipt of Policy Account Value under a Policy until there is a distribution from the Policy.Moreover, death benefits payable under a Policy should be excludable from the gross income of the Beneficiary.As a result, the Beneficiary generally should not have to pay U.S. federal income tax on the death benefit, although other taxes, such as estate taxes, may apply. Depending on the total amount of Premiums you pay, the Policy may be treated as a modified endowment contract ("MEC") under federal tax laws.If a Policy is treated as a MEC, then Surrenders, partial withdrawals, and loans under the Policy will be taxable as ordinary income to the extent there are earnings in the Policy.In addition, a 10% penalty tax may be imposed on Surrenders, partial withdrawals, and loans taken before you attain age 59½.If the Policy is not a MEC, distributions generally will be treated first as a return of basis or investment in the contract and then as taxable income.Moreover, loans will generally not be treated as distributions.Finally, neither distributions nor loans from a Policy that is not a MEC are subject to the 10% penalty tax. See"Federal Tax Considerations."You should consult a qualified tax adviser for assistance in all Policy-related tax matters. Withdrawal and Surrender Risks The surrender charge under the Policy applies for 15 Policy Years after the Policy Date.An additional surrender charge will be applicable for 15 years from the date of any increase in the Face Amount.It is possible that you will receive no Net Cash Surrender Value if you Surrender your Policy in the first few Policy Years.You should purchase the Policy only if you have the financial ability to keep it in force for a substantial period of time.You should not purchase the Policy if you intend to Surrender all or part of the Policy Account Value in the near future.We designed the Policy to meet long-term financial goals.The Policy is not suitable as a short-term investment. Even if you do not ask to Surrender your Policy, surrender charges and additional surrender charges may play a role in determining whether your Policy will Lapse (terminate without value), because surrender charges and additional surrender charges decrease the Net Cash Surrender Value, which is a measure we use to determine whether your Policy will enter a Grace Period (and possibly Lapse).See "Risk of Lapse," above. Partial withdrawals are not permitted during the first Policy Year, and we will reduce the Face Amount by the amount of the partial withdrawal if death benefit Option A is in effect. A Surrender or partial withdrawal may have tax consequences. Loan Risks A Policy loan, whether or not repaid, will affect Policy Account Value over time because we subtract the amount of the loan from the Subaccounts and/or Guaranteed Account as collateral and hold it in the Loan Account.This loan collateral does not participate in the investment performance of the Subaccounts or receive any higher current interest rate credited to the Guaranteed Account. We reduce the amount we pay on the Insured's death by the amount of any Indebtedness.Your Policy may Lapse (terminate without value) if your Indebtedness reduces the Net Cash Surrender Value to zero. 3 A loan may have tax consequences.In addition, if you Surrender a Policy that is not a MEC or allow it to Lapse while a Policy loan is outstanding, the amount of the loan, to the extent it has not previously been taxed, will be added to any amount you receive and taxed accordingly. Portfolio Risks A comprehensive discussion of the risks of each Portfolio may be found in each Portfolio's prospectus.Please refer to the Portfolios' prospectuses for more information. There is no assurance that any Portfolio will achieve its stated investment objective. Fee Table The following tables describe the fees and expenses that a Policy Owner will pay when buying, owning, and Surrendering the Policy.The first table describes the fees and expenses that a Policy Owner will pay at the time that he or she buys the Policy, Surrenders the Policy, takes a partial withdrawal, or transfers Policy Account Value among the Subaccounts and the Guaranteed Account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Maximum Charge Imposed on Premiums (Premium Expense Charge): Premium Tax Charge1 Upon receipt of each premium payment 0-4% of each premium payment, depending on the Insured’s state of residence 0-4% of each premium payment, depending on the Insured’s state of residence Percent of Premium Charge2 Upon receipt of each premium payment 10% of premium payments During the first Policy Year, 10% of premium payments up to a specified premium amount,3 and 4% of premium payments above this amount Percent of Premium Charge (Additional Premium Charge) Upon receipt of each premium payment during the first year following an increase in Face Amount 10% of premium payments 10% of Premiums allocated to the increase in Face Amount up to a specified premium amount3,and 4% of premium payments above this amount Maximum Deferred Surrender Charge: Deferred Sales Charge4 Upon Surrender, Lapse, or decrease in Face Amount during the first 15 Policy Years The lesser of: (1) 35% of all Premiums paid to the date of Surrender or Lapse, or (2) during Policy Years 1-6, 70% of the Target Premium5 for the Initial Face Amount The lesser of: (1) 35% of all Premiums paid to the date of Surrender or Lapse, or (2) during Policy Years 1-6, 70% of the Target Premium5 for the Initial Face Amount Deferred Administrative Charge6 Upon Surrender, Lapse, or decrease in Face Amount during the first 15 Policy Years During Policy Years 1-6, $4.90 per $1,000 of Face Amount During Policy Years 1-6, $4.90 per $1,000 of Face Amount 4 Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Maximum Deferred Additional Surrender Charge: Additional Deferred Sales Charge7 Upon Surrender, Lapse, or decrease in Face Amount during the first 15 years following an increase in Face Amount The lesser of: (1) 35% of Premiums allocated to the increase in Face Amount, or (2) during the first 6 years following the effective date of the increase in Face Amount, 70% of the Target Premium for each increase in Face Amount The lesser of: (1) 35% of Premiums allocated to the increase in Face Amount, or (2) during the first 6 years following the effective date of the increase in Face Amount, 70% of the Target Premium for each increase in Face Amount Additional Deferred Administrative Charge8 Upon Surrender, Lapse, or decrease in Face Amount during the first 15 years following an increase in Face Amount During the first 6 years following the effective date of each increase in Face Amount, $4.90 per $1,000 for each increase in Face Amount During the first 6 years following the effective date of each increase in Face Amount, $4.90 per $1,000 for each increase in Face Amount Face Amount Increase Charge Upon increase in Face Amount $60.00 plus $3.00 per $1,000 of the Face Amount increase $0.009 Other Withdrawal/Surrender Fees Upon partial withdrawal $25 per withdrawal $25 per withdrawal Transfer Fees10 Upon transfer $25 per transfer $25 per transfer Short-Term Trading Fee11 Upon transfer of Subaccount value out of a Subaccount within 60 days after allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount 1% of the amount transferred from the Subaccount within 60 days of allocation to that Subaccount Accelerated Death Benefit Rider At the time the accelerated death benefit is paid $250 $100 The next table describes the fees and expenses that a Policy Owner will pay periodically during the time that he or she owns the Policy, not including Portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Cost of Insurance12 Minimum and Maximum Charge On Policy Date and monthly on Policy Processing Day $0.06 - $420.82 per $1,000 of net amount at risk13 per month $0.03 - $105.86 per $1,000 of net amount at risk6 per month during Policy Years 1-10 Charge for a male Insured, Attained Age 45, in the nonsmoker Premium Class On Policy Date and monthly on Policy Processing Day $0.28 per $1,000 of net amount at risk per month $0.22 per $1,000 of net amount at risk per month 5 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Initial Administrative Charge14 On Policy Date and monthly on Policy Processing Day $5 $5 Monthly Administrative Charge On Policy Date and monthly on Policy Processing Day $11 $7.50 Insurance Charge Daily Annual rate of 1.00% of the average daily net assets of each Subaccount in which you are invested ØFor Subaccounts investing in the Vanguard Variable Insurance Fund Portfolios, an annual rate of 0.95% of the average daily net assets of each Vanguard Variable Insurance Fund Subaccount in which you are invested ØFor all other Subaccounts, an annual rate of 0.75% of the average daily net assets of each of those Subaccounts in which you are invested Loan Interest Charge15 On Policy Anniversary or earlier, as applicable16 Annual rate of 6.00% of the loan amount Annual rate of 6.00% of the loan amount Optional Charges17 Additional Insurance Benefit Rider: Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day $0.06 - $420.82 per $1,000 of Rider coverage amount per month $0.02 - $115.12 per $1,000 of Rider coverage amount per month Charge for a male Insured, Attained Age 45, in the nonsmoker Premium Class On Rider Policy Date and monthly on Policy Processing Day $0.28 per $1,000 of Rider coverage amount per month $0.11 per $1,000 of Rider coverage amount per month Change of Insured Rider N/A None None Children’s Term Insurance Rider On Rider Policy Date and monthly on Policy Processing Day $0.52 per $1,000 of Rider coverage amount per month $0.52 per $1, 000 of Rider coverage amount per month Convertible Term Life Insurance Rider: Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day $0.06 - $420.82 per $1,000 of Rider coverage amount per month $0.06 - $113.17 per $1,000 of Rider coverage amount per month Charge for a female Insured, Attained Age 35, in the nonsmoker Premium Class On Rider Policy Date and monthly on Policy Processing Day $0.12 per $1,000 of Rider coverage amount per month $0.08 per $1,000 of Rider coverage amount per month 6 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Disability Waiver Benefit Rider: Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day $0.01 - $1.76 per $1,000 net amount at risk per month $0.01 - $1.76 per $1,000 net amount at risk per month Charge for an Insured, Attained Age 45 On Rider Policy Date and monthly on Policy Processing Day $0.01 per $1,000 net amount at risk per month $0.01 per $1,000 net amount at risk per month Disability Waiver of Premium Benefit Rider: Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day 2% - 23.20% of the monthly benefit amount per month 2% - 23.20% of the monthly benefit amount per month Charge for an Insured, Issue Age 45 On Rider Policy Date and monthly on Policy Processing Day 3.9% of the monthly benefit amount per month 3.9% of the monthly benefit amount per month Final Policy Date Extension Rider N/A None None Long-Term Care Benefit Riders: 1.Long-Term Care Acceleration Benefit Rider18 Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.0219 - $3.2420 per $1,000 of net amount at risk per month Charge for a male Insured, Attained Age 55 with a 4% Acceleration Benefit Rider On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.20 per $1,000 of net amount at risk per month 2.Long-Term Care Waiver Benefit Rider21 Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 - $3.47 per $1,000 of net amount at risk per month Charge for a male Insured, Attained Age 55 On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.01 per $1,000 of net amount at risk per month 7 Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge 3.Long-Term Care Extended Insurance Benefit Rider22 Minimum and Maximum Charge On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.0123 $8.7224 per $1,000 of Rider coverage amount per month Charge for a male Insured, Issue Age 55 with a 4% Extended Insurance Benefit Rider, assuming no inflation or nonforfeiture protection (as described in the Rider), and assuming lifetime payments On Rider Policy Date and monthly on Policy Processing Day No maximum amount is guaranteed $0.28 per $1,000 of Rider coverage amount per month The following table shows the minimum and maximum Total Annual Portfolio Operating Expenses, as of December 31, 2007, that a Policy Owner will pay periodically during the time that he or she owns the Policy.The table does not reflect Short-Term Trading Fees.More detail concerning each Portfolio's fees and expenses is contained in the prospectus for each Portfolio. Minimum Maximum Total Annual Portfolio Operating Expenses (expenses that are deducted from Portfolio assets, including management fees, distribution and/or service (12b-1) fees, and other expenses, as a percentage of average Portfolio assets) 0.16% –– 1.26% The minimum and maximum Portfolio operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some Portfolios.Therefore, actual expenses could be lower.Refer to the Portfolio prospectuses for specific expense information. 1 We do not deduct a premium tax charge in jurisdictions that impose no premium tax.Kentucky imposes an additional city premium tax that applies only to first year premium.This tax varies by municipality and is no greater than 12%. 2 After the first Policy Year, the percent of premium charge decreases to 4% of Premium payments. 3 The specified premium amount varies based on the Insured's Issue Age, sex, Premium Class, and initial Face Amount (or increase in Face Amount).The maximum specified premium amount for any Policy is $752.57 per $1,000 of Face Amount. 4 Beginning in the 7th Policy Year, the deferred sales charge decreases each Policy Year to 0% after the 15th Policy Year.Upon a decrease in Face Amount, we deduct a portion of this charge. 5 The Target Premium varies based on the Insured's Issue Age, sex, Premium Class, and initial Face Amount (or increase in Face Amount).The maximum Target Premium for any Policy is $54 per $1,000 of Face Amount. 6 Beginning in the 7th Policy Year, the deferred administrative charge decreases each Policy Year to $0 after the 15th Policy Year.Upon a decrease in Face Amount, we deduct a portion of this charge. 7 Beginning in the 7th year following an increase in Face Amount, the additional deferred sales charge decreases each year to 0% after the 15th year.Upon a decrease in Face Amount, we deduct a portion of this charge. 8 Beginning in the 7th year following an increase in Face Amount, the additional deferred administrative charge decreases each year to $0 after the 15th year.Upon a decrease in Face Amount, we deduct a portion of this charge. 9 The $0.00 current charge applies to increases made on or after July 25, 2007 for all policies. We may begin taking a current charge again at any time on a prospective basis for face amount increase. 10 We do not assess a transfer charge for the first 12 transfers each Policy Year. 11 The Short-Term Trading Fee is only assessed in connection with those Portfolios that assess a redemption fee to the Variable Account (refer to the end of the Fee Table for a complete list of Portfolios that assess redemption fees). 12 Cost of insurance charges vary based on the Insured's Attained Age, sex, Premium Class, Policy Year, and net amount at risk.The cost of insurance charges shown in the table may not be typical of the charges you will pay.Your Policy's specifications page will indicate the guaranteed cost of insurance charge applicable to your Policy, and more detailed information concerning your cost of insurance charges is available on request from our Service Center.Also, before you purchase the Policy, we will provide you personalized illustrations of your future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the death benefit option, Face Amount, planned periodic premiums, and Riders requested. 13 The net amount at risk is equal to the death benefit on the Policy Processing Day minus the Policy Account Value on the Policy Processing Day. 14 We only deduct the initial administrative charge on the first 12 Policy Processing Days. 8 15 The maximum guaranteed net cost of loans is 2.00% annually (e.g., the difference between the amount of interest we charge you for a loan (6.00% annually) and the amount of interest we credit to the Loan Account (guaranteed not be lower than 4.00% annually)). 16 While a Policy loan is outstanding, loan interest is payable in arrears on each Policy Anniversary or, if earlier, on the date of loan repayment, Lapse, Surrender, Policy termination, or the Insured's death. 17 Charges for the Additional Insurance Benefit Rider, Convertible Term Rider, Disability Waiver Benefit Rider, Disability Waiver of Premium Benefit Rider, and Long-Term Care Benefit Riders may vary based on the Insured's Issue or Attained Age, sex, Premium Class, Policy Year, Face Amount, and net amount at risk.Charges based on Attained Age may increase as the Insured ages.The Rider charges shown in the table may not be typical of the charges you will pay.Your Policy's specifications page will indicate the Rider charges applicable to your Policy, and more detailed information concerning these Rider charges is available on request from our Service Center.Also, before you purchase the Policy, we will provide you personalized illustrations of your future benefits under the Policy based upon the Insured's Issue Age and Premium Class, the death benefit option, Face Amount, planned periodic premiums, and Riders requested. 18 We may increase the rates for the Long-Term Care Acceleration Benefit Rider charge on a class basis.We waive this Rider's charge during the time we pay benefits under the Rider. 19 Based on the selection of the 2% Long-Term Care Acceleration Benefit Rider. 20 Based on the selection of the 4% Long-Term Care Acceleration Benefit Rider. 21 We may increase the rates for the Long-Term Care Waiver Benefit Rider charge on a class basis. 22 We may increase the rates for the Long-Term Care Extended Insurance Benefit Rider charge on a class basis.We waive this Rider's charge during the time we pay benefits under the Rider. 23 Based on the selection of the 2% Long-Term Care Extended Insurance Benefit Rider, without inflation or nonforfeiture protection (as described in the Rider), and with a fixed extension period. 24 Based on the selection of the 4% Long-Term Care Extended Insurance Benefit Rider, with inflation and nonforfeiture protection (as described in the Rider), and with a lifetime extension period. The Policy Purchasing a Policy To purchase a Policy, you must submit a completed Application and an initial Premium to us at our Service Center through any licensed life insurance agent who is appointed by NLACA and who is also a registered representative of 1717 Capital Management Company ("1717"), the principal underwriter for the Policy (as well as for other variable life policies), or a registered representative of a broker-dealer having a selling agreement with 1717, or a registered representative of a broker-dealer having a selling agreement with these broker-dealers.If you submit your Application and/or initial Premium to your agent, we will not begin processing your purchase order until we receive the Application and initial Premium from your agent's broker-dealer. The minimum Initial Face Amount is $50,000 for all Premium Classes except preferred, and $100,000 for the preferred Premium Class.We reserve the right to modify the minimum Face Amount on a prospective basis for newly issued policies at any time. Generally, the Policy is available for Insureds between Issue Ages 1-85.The benefits described in the Policy and this prospectus, including any optional riders or modifications in coverage, may be subject to our underwriting and approval.We can provide you with details as to our underwriting standards when you apply for a Policy.We reserve the right to reject any application for any reason permitted by law.Additionally, we reserve the right to modify our underwriting standards on a prospective basis for newly issued policies at any time. To the extent permitted by law, policy benefits are not subject to any legal process on the part of a third-party for the payment of any claim, and no right or benefit will be subject to the claims of creditors (except as may be provided by assignment). In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent policies described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities. Replacement of Existing Insurance.It may not be in your best interest to Surrender, Lapse, change, or borrow from existing life insurance policies or annuity contracts in connection with the purchase of the Policy.You should compare your existing insurance and the Policy carefully.You should replace your existing insurance only when you determine that the Policy is better for you.You may have to pay a surrender charge on your existing insurance, and the Policy will impose a new surrender charge period.You should talk to your financial professional or tax adviser to make sure the exchange will be tax-free.If you surrender your existing policy for cash and then buy the Policy, you may have to pay a tax, including possibly a penalty tax, on the surrender.Because we will not issue the Policy until we have received an initial Premium from your existing insurance company, the issuance of the Policy may be delayed. 9 When Insurance Coverage Takes Effect We will issue the Policy only if the underwriting process has been completed, the Application has been approved, and the proposed Insured is alive and in the same condition of health as described in the Application.However, full insurance coverage under the Policy will take effect only if the Minimum Initial Premium also has been paid.We begin to deduct monthly charges from your Policy Account Value on the Policy Issue Date. We may provide temporary insurance coverage before full insurance coverage takes effect, subject to our underwriting rules and Policy conditions.The amount of temporary insurance coverage we provide may be less than the amount of full insurance coverage you later receive.If temporary insurance does not take effect, then no insurance shall take effect unless and until: (1) the underwriting process has been completed; (2) the Application has been approved; (3) the Minimum Initial Premium has been paid; and (4) there has been no change in the insurability of any proposed Insured since the date of Application. Canceling a Policy (Free Look Right) Initial Free Look.You may cancel a Policy during the Free Look Period by providing Written Notice of cancellation and returning the Policy to us or to the agent who sold it.The Free Look Period begins when you receive the Policy and generally expires 10 days after you receive the Policy.This period will be longer if required by state law.If you decide to cancel the Policy during the Free Look Period, we will treat the Policy as if we never issued it. Within 7 days after we receive the returned Policy, we generally will refund an amount equal to the sum of: 1. The Policy Account Value as of the date we receive the returned Policy, plus 2. Any premium expense charges deducted from Premiums paid, plus 3. Any Monthly Deductions charged against the Policy Account Value, plus 4. An amount reflecting other charges deducted (directly or indirectly) under the Policy. We may postpone payment of the refund under certain conditions.The Free Look Period may be longer in some states and, where state law requires, the refund will equal all payments you made (less any partial withdrawals and Indebtedness).If the policy is canceled, we will treat the policy as if it was never issued.If we do not receive your policy at our home office by the close of business on the date the free-look period expires, you will not be allowed to cancel your policy free of charge. Free Look for Increase in Face Amount. A Free Look Period also begins if you request an increase in Face Amount.You may cancel an increase in Face Amount until 10 days after you receive the new Policy schedule pages reflecting the increase.This period will be longer if required by state law.If you exercise this right, all Monthly Deductions attributable to the increase plus the Face Amount increase charge will be credited to the Subaccounts and the Guaranteed Account in the same proportion as they were deducted, unless you request a refund of this amount. Ownership and Beneficiary Rights The Policy belongs to the Owner named in the Application.While the Insured is living, the Owner may exercise all of the rights and options described in the Policy.The Owner is the Insured unless the Application specifies a different person as the Insured or the Owner is changed thereafter.If the Owner is not the Insured and dies before the Insured, ownership of the Policy will pass to the Owner's estate, unless a contingent Owner has been designated.To the extent permitted by law, Policy benefits are not subject to any legal process for the payment of any claim against the payee, and no right or benefit will be subject to claims of creditors (except as may be provided by assignment).The principal rights of the Owner include selecting and changing the Beneficiary, changing the Owner, and assigning the Policy.Changing the Owner or assigning the Policy may result in tax consequences. The principal right of the Beneficiary is the right to receive the Insurance Proceeds under the Policy. Modifying the Policy Any modification or waiver of our rights or requirements under the Policy must be in writing and signed by our president or a vice president.No agent may bind us by making any promise not contained in the Policy. Upon notice to you, we may modify the Policy: ž to conform the Policy, our operations, or the Separate Account's operations to the requirements of any law (or regulation issued by a government agency) to which the Policy, our Company, or the Separate Account is subject; ž to assure continued qualification of the Policy as a life insurance contract under the federal tax laws; or ž to reflect a change in the Separate Account's operation. If we modify the Policy, we will make appropriate endorsements to the Policy.If any provision of the Policy conflicts with the laws of a jurisdiction that govern the Policy, we reserve the right to amend the provision to conform to these laws. 10 Other Policies We offer other variable life insurance policies that have different death benefits, policy features, and optional programs.However, these other policies also have different charges that would affect your Subaccount performance and Policy Account Value.To obtain more information about these other policies, contact our Service Center or your agent. Premiums Minimum Initial Premium.No insurance will take effect until the Minimum Initial Premium is paid, and the health and other conditions of the Insured described in the Application must not have changed. Premium Flexibility.When you apply for a Policy, you will elect to pay Premiums on a quarterly, semiannual, or annual basis (planned periodic premiums).We will then send you a premium reminder notice as each payment becomes "due." However, you do not have to pay Premiums according to any schedule.You have flexibility to determine the frequency and the amount of the Premiums you pay, and you can change the planned periodic premium schedule at any time.If you are submitting a Premium payment pursuant to a premium reminder notice, the address for payment will be enclosed with the notice. You may also send your Premium payments to our Service Center, or send additional Premium payments by wire transfer.If you submit a Premium payment to your agent, we will not begin processing the Premium until we receive it from your agent's broker-dealer.If you have an outstanding Policy loan, we will credit all payments you send to us as loan repayments unless you provide Written Notice for the payments to be applied as Premium payments.(For New York residents, we will credit all payments you send to us as Premium payments unless you provide Written Notice for the payments to be applied as loan repayments.)You may also choose to have Premium payments automatically deducted monthly from your bank account or other source under the automatic payment plan.Payment of the planned periodic premiums does not guarantee that the Policy will remain in force.See "Policy Lapse and Reinstatement." You may not pay any Premiums after the Policy's Final Policy Date.You may not pay Premiums less than $20, and we reserve the right to increase this minimum to an amount not exceeding $500 upon 90 days Written Notice to you.We have the right to limit or refund any Premium or portion of a Premium if: 1. The Premium would disqualify the Policy as a life insurance contract under the Code; 2. The amount you pay is less than the minimum dollar amount allowed (currently $20); or 3. The Premium would increase the net amount at risk (unless you provide us with satisfactory Evidence of Insurability). You can stop paying Premiums at any time and your Policy will continue in force until the earlier of the Final Policy Date, or the date when either: (1) the Insured dies; (2) the Grace Period ends without a sufficient payment (see "Policy Lapse and Reinstatement"); or (3) we receive your Written Notice requesting a Surrender of the Policy. Minimum Guarantee Premium.The Minimum Guarantee Premium is the monthly premium amount necessary to guarantee insurance coverage during the first 5 Policy Years (during the first 8 Policy Years for policies issued on or before July 31, 2005).Your Policy's specifications page will show a Minimum Guarantee Premium amount for your Policy, which is based on the Insured's Issue Age, sex, Premium Class, Face Amount, and Riders.The Minimum Guarantee Premium will increase if you increase the Face Amount or add supplemental benefits to your Policy.The Minimum Guarantee Premium will decrease for any supplemental benefit you decrease or discontinue.The Minimum Guarantee Premium will not decrease if you decrease the Face Amount.See "Death Benefit – Changing the Face Amount." Premium Limitations.The Code provides for exclusion of the death benefit from a beneficiary's gross income if total premium payments do not exceed certain stated limits.In no event can the total of all premiums paid under a policy exceed these limits.We have established procedures to monitor whether aggregate Premiums paid under a Policy exceed those limits.If a Premium is paid which would result in total Premiums exceeding these limits, we will accept only that portion of the Premium that would make total Premiums equal the maximum amount that may be paid under the Policy.We will notify you of available options with regard to the excess Premium.If a satisfactory arrangement is not made, we will refund this excess to you.If total Premiums do exceed the maximum premium limitations established by the Code, however, the excess of a Policy's death benefit over the Policy's cash surrender value (i.e., the Policy Account Value less any surrender charges or additional surrender charges) should still be excludable from gross income. The maximum premium limitations set forth in the Code depend in part upon the amount of the death benefit at any time.As a result, any Policy changes that affect the amount of the death benefit may affect whether cumulative Premiums paid under the Policy exceed the maximum premium limitations. Refund of Excess Premium of Modified Endowment Contracts.At the time a Premium is credited which would cause the Policy to become a MEC, we will notify you that the Policy will become a MEC unless you request a refund of the excess Premium within 30 days after receiving the notice.If you request a refund, we will deduct the Policy Account Value attributable to the excess Premium (including any interest or earnings on the excess Premium) from the Subaccounts and/or the Guaranteed Account in the same 11 proportion as the Premium was initially allocated to the Subaccounts and/or the GuaranteedAccount.The excess Premium paid (including any interest or earnings on the excess Premium) will be returned to you.For more information on MECs, see "Federal Tax Considerations." Tax-Free Exchanges (1035 Exchanges).We may accept as part of your initial Premium, money from another life insurance contract that qualified for a tax-free exchange under Section 1035 of the Code, contingent upon receipt of the cash from that contract.If you contemplate such an exchange, you should consult a tax adviser to discuss the potential tax effects of such a transaction. Allocating Premiums When you apply for a Policy, you must instruct us in the Application to allocate your Net Premium to one or more Subaccounts of the Separate Account and/or to the Guaranteed Account according to the following rules: · Allocation percentages must be in whole numbers and the sum of the percentages must equal 100%. · We will allocate the Net Premium as of the Valuation Day we receive it at our Service Center according to your current premium allocation instructions, unless otherwise specified. · You may change the allocation instructions for additional Net Premiums without charge by providing us with Written Notice.Any change in allocation instructions will be effective on the Valuation Day we record the change. Investment returns from amounts allocated to the Subaccounts will vary with the investment performance of these Subaccounts and will be reduced by Policy charges.You bear the entire investment risk for amounts you allocate to the Subaccounts.You should periodically review your allocation schedule in light of market conditions and your overall financial objectives. Delay in Allocation Certain states require us to refund all payments (less any partial withdrawals and Indebtedness) in the event you cancel the Policy during the Free Look Period.See "The Policy – Canceling a Policy (Free Look Right)."In those states, we will allocate to the Money Market Subaccount any Premiums you request be allocated to Subaccount(s) which are received at our Service Center within 15 days from the later of: (1) the Policy Issue Date; or (2) the date we receive the Minimum Initial Premium.After this 15-day period ends, the value in the Money Market Subaccount is allocated among the Subaccounts as indicated in the Application.We invest all Net Premiums paid thereafter based on the allocation percentages then in effect. Policy Account Values Policy Account Value The Policy Account Value serves as the starting point for calculating values under a Policy. Policy Account Value: ·equals the sum of all values in the Guaranteed Account, the Loan Account, and in each Subaccount; ·is determined first on the Policy Date and then on each Valuation Day; and ·has no guaranteed minimum amount and may be more or less than Premiums paid. Policy Account Value varies from day to day, depending on the investment performance of the Subaccounts you choose, interest we credit to the Guaranteed Account, charges we deduct, and any other transactions (e.g., transfers, partial withdrawals, and loans).We do not guarantee a minimum Policy Account Value. Net Cash Surrender Value The Net Cash Surrender Value is the amount we pay to you when you Surrender your Policy.We determine the Net Cash Surrender Value at the end of the Valuation Period when we receive your written Surrender request at our Service Center. Net Cash Surrender Value at the end of any Valuation Day equals: ·the Policy Account Value as of such date; minus ·any surrender charge or additional surrender charge as of such date; minus ·any outstanding Indebtedness. 12 Subaccount Value At the end of any Valuation Period, the Subaccount value is equal to the number of units in the Subaccount multiplied by the unit value of that Subaccount. The number of units in any Subaccount at the end of any Valuation Day equals: ·the initial units purchased at the unit value on the Policy Issue Date; plus ·units purchased with additional Net Premiums; plus ·units purchased via transfers from another Subaccount, the Guaranteed Account, or the Loan Account; minus ·units redeemed to pay for Monthly Deductions; minus ·units redeemed to pay for partial withdrawals; minus ·units redeemed as part of a transfer to another Subaccount, the Guaranteed Account, or the Loan Account. Every time you allocate or transfer money to or from a Subaccount, we convert that dollar amount into units.We determine the number of units we credit to, or subtract from, your Policy by dividing the dollar amount of the transaction by the unit value for that Subaccount at the end of the Valuation Period in which the transaction request is received. Unit Value We determine a unit value for each Subaccount to reflect how investment performance affects the Policy Account Value.Unit values will vary among Subaccounts.The unit value may increase or decrease from one Valuation Period to the next. The unit value of any Subaccount at the end of any Valuation Day equals: ·the unit value of the Subaccount on the immediately preceding Valuation Day; multiplied by ·the net investment factor for that Subaccount on that Valuation Day. The net investment factor: ·measures the investment performance of a Subaccount from one Valuation Period to the next; ·increases to reflect investment income and capital gains (realized and unrealized) for the shares of the underlying Portfolio; and ·decreases to reflect any capital losses (realized and unrealized) for the shares of the underlying Portfolio, as well as the insurance charge. Guaranteed Account Value On the Policy Issue Date, the Guaranteed Account value is equal to the Net Premiums allocated to the Guaranteed Account, less the portion of the first Monthly Deduction taken from the Guaranteed Account. The Guaranteed Account value at the end of any Valuation Day is equal to: ·the Net Premium(s) allocated to the Guaranteed Account; plus ·any amounts transferred to the Guaranteed Account (including amounts transferred from the Loan Account); plus ·interest credited to the Guaranteed Account; minus ·amounts deducted to pay for Monthly Deductions; minus ·amounts withdrawn from the Guaranteed Account; minus ·amounts transferred from the Guaranteed Account to a Subaccount or to the Loan Account. Interest will be credited to the Guaranteed Account on each Policy Processing Day as follows: u for amounts in the Guaranteed Account for the entire Policy month ¦ interest will be credited from the beginning to the end of the Policy month; u for amounts allocated to the Guaranteed Account during the prior Policy month ¦ interest will be credited from the date the Net Premium or loan repayment is allocated to the end of the Policy month; u for amounts transferred to the Guaranteed Account during the prior Policy month ¦ interest will be credited from the date of the transfer to the end of the Policy month; u for amounts deducted or withdrawn from the Guaranteed Account during the prior Policy month ¦ interest will be credited from the beginning of the prior Policy month to the date of deduction or withdrawal. 13 Death Benefit Insurance Proceeds As long as the Policy is in force, we will pay the Insurance Proceeds to the Beneficiary once we receive satisfactory proof of the Insured's death.We may require you to return the Policy.We will pay the Insurance Proceeds in a lump sum or under a settlement option.If the Beneficiary dies before the Insured, we will pay the Insurance Proceeds in a lump sum to the Insured's estate.See "Death Benefit – Settlement Options." Insurance Proceeds equal: ¢the death benefit (described below); plus ¢any additional insurance provided by Rider; minus ¢any unpaid Monthly Deductions; minus ¢any outstanding Indebtedness. If all or part of the Insurance Proceeds are paid in one sum, we will pay interest on this sum at the annual rate of 3% or any higher rate as required by applicable state law from the date of the Insured's death to the date we make payment. An increase in the Face Amount will increase the death benefit, and a decrease in the Face Amount will decrease the death benefit. We may further adjust the amount of the Insurance Proceeds under certain circumstances. Death Benefit Options In the Application, you may choose between two death benefit options: Option A and Option B.We calculate the amount available under each death benefit option as of the date of the Insured's death. Under either option, the length of the death benefit coverage depends upon the Policy's Net Cash Surrender Value.See "Policy Lapse and Reinstatement." The death benefit under Option A is the greater of: ¢the Face Amount; or ¢the Policy Account Value (determined as of the date of the Insured's death if this day is a Valuation Day; otherwise on the Valuation Day next following the date of the Insured's death) multiplied by the applicable percentage listed in the table below. The death benefit under Option B is the greater of: ¢the Face Amount plus the Policy Account Value (determined as of the date of the Insured's death if this day is a Valuation Day; otherwise on the Valuation Day next following the date of the Insured's death); or ¢the Policy Account Value (determined as of the date of the Insured's death if this day is a Valuation Day; otherwise on the Valuation Day next following the date of the Insured's death) multiplied by the applicable percentage listed in the table below. Attained Age Percentage Attained Age Percentage 40 and under 250% 60 130% 45 215% 65 120% 50 185% 70 115% 55 150% 75 through 90 105% 95 through 99 100% For Attained Ages not shown, the percentages decrease pro rata for each full year. Which Death Benefit Option to Choose.If you prefer to have Premium payments and favorable investment performance reflected partly in the form of an increasing death benefit, you should choose Option B.If you are satisfied with the amount of the Insured's existing insurance coverage and prefer to have Premium payments and favorable investment performance reflected to the maximum extent in the Policy Account Value, you should choose Option A. The amount of the death benefit may vary with the Policy Account Value. u Under Option A, the death benefit will vary with the Policy Account Value whenever the Policy Account Value multiplied by the applicable percentage is greater than the Face Amount. u Under Option B, the death benefit will always vary with the Policy Account Value. Changing Death Benefit Options After the first Policy Year or 12 months after a Face Amount increase, you may change death benefit options without Evidence of Insurability and with no additional charge while the Policy is in force.Changing the death benefit option may result in a change in Face Amount.Changing the death benefit option also may have tax consequences and may affect the net amount at risk over time 14 (which would affect the monthly cost of insurance charge).However, we will not permit any change that would result in your Policy being disqualified as a life insurance contract under Section 7702 of the Code.You should consult a tax adviser before changing death benefit options. Changing The Face Amount You select the Face Amount when you apply for the Policy.After the first Policy Year, you may change the Face Amount subject to the conditions described below.We may require you to return your Policy to make a change.We will not permit any change that would result in your Policy being disqualified as a life insurance contract under Section 7702 of the Code.However, changing the Face Amount may have tax consequences and you should consult a tax adviser before doing so. Increasing the Face Amount · You may increase the Face Amount by submitting a written Application and providing Evidence of Insurability satisfactory to us at our Service Center. · On the effective date of an increase, and taking the increase into account, the Net Cash Surrender Value must be equal to the Monthly Deductions then due and the charge for the increase.If not, the increase will not occur until you pay sufficient additional Premium to increase the Net Cash Surrender Value.An increase will be effective on the Policy Processing Day on or next following the date we approve your Application, provided we have received any Premium necessary to make the change. · We apply a Face Amount increase charge.Further, each increase in Face Amount will begin a 15-year period during which additional surrender charges will apply if you Surrender the Policy. · The minimum increase is $25,000.You may not increase the Face Amount after the Insured's Attained Age 75 or if the Face Amount was increased during the prior 12-month period. · Increasing the Face Amount during the first 5 Policy Years (during the first 8 Policy Years for policies issued on or before July 31, 2005) will increase your Minimum Guarantee Premium. · The total net amount at risk will be affected, which will increase the monthly cost of insurance charges.A different cost of insurance charge may apply to the increase in Face Amount, based on the Insured's circumstances at the time of the increase. Decreasing the Face Amount · You must submit a Written Request to decrease the Face Amount, but you may not decrease the Face Amount below the minimum Initial Face Amount.The decrease must be for at least $25,000.A decrease is not allowed for 12 months following an increase in Face Amount. · Any decrease will be effective on the Policy Processing Day on or next following the date we approve your request. · Decreasing the Face Amount may result in a surrender charge and/or additional surrender charge, which will reduce Policy Account Value. · A decrease in Face Amount generally will decrease the net amount at risk, which will decrease the cost of insurance charges.For purposes of determining the cost of insurance charge and any surrender charge, any decrease will first be used to reduce the most recent increase, then the next most recent increases in succession, and then the Initial Face Amount. · We will not allow a decrease in Face Amount if this decrease would cause the Policy to no longer qualify as life insurance under the Code. Settlement Options There are several ways of receiving proceeds under the death benefit and Surrender provisions of the Policy, other than in a lump sum.None of these options vary with the investment performance of the Separate Account.More detailed information concerning these settlement options is available on request from our Service Center. Accelerated Death Benefit Under the Accelerated Death Benefit Rider, you may receive an accelerated payment of part of the Policy's death benefit when the Insured develops a non-correctable medical condition that is expected to result in his or her death within 12 months.In certain states only, accelerated payments also may be provided if the Insured has been confined to a nursing care facility for 180 days and is expected to remain in such a facility for the remainder of his or her life. There is no additional charge for this Rider.However, an administrative charge, currently $100 and not to exceed $250, will be deducted from the accelerated death benefit at the time it is paid.The federal income tax consequences associated with adding the Accelerated Death Benefit Rider or receiving the accelerated death benefit are uncertain.You should consult a tax adviser before adding the Accelerated Death Benefit Rider to your Policy or requesting an accelerated death benefit. 15 Long-Term Care Benefits We offer three Long-Term Care Benefit Riders under the Policy: the Long-Term Care Acceleration Benefit Rider ("LTC Acceleration Rider"), the Long-Term Care Waiver Benefit Rider ("LTC Waiver Rider"), and the Long-Term Care Extended Insurance Benefit Rider ("LTC Extended Rider").If you elect to add the LTC Acceleration Rider to your Policy, you must also add the LTC Waiver Rider, while you may also add the LTC Extended Rider.You cannot elect to add either the LTC Waiver Rider or the LTC Extended Rider alone. Under these Riders, you may receive periodic payments of a portion of your death benefit if the Insured becomes "chronically ill" so that the Insured: (1) is unable to perform at least 2 activities of daily living without substantial human assistance for a period of at least 90 days due to a loss of functional capacity; or (2) requires substantial supervision to protect the Insured from threats to health and safety due to his or her own severe cognitive impairment. The Long-Term Care Benefit Riders also provide for the payment of monthly Premiums (equal on an annual basis to the minimum annual premium specified on the Policy schedule) up to the date specified in the Policy schedule, and the waiver of Monthly Deductions after that date, as well as a residual death benefit. An optional Long-Term Care Benefit Rider may also be elected which provides for periodic reimbursements of expenses incurred for qualified long-term care services following the full payment of the acceleration death benefit. Each of the Long-Term Care Benefit Riders imposes a monthly charge on either the net amount at risk under the Policy or the coverage amount of the Rider.Depending on the Rider, the charge may be at a rate that varies based on the Attained Age and sex of the Insured and increases annually as the Insured ages, or may be level for the duration of the Rider and based on the Attained Age of the Insured when the Rider is issued.If you increase the Rider coverage amount, a new charge based on the Attained Age of the Insured at that time may apply to the increase.We may increase the rates for these charges on a class basis.Once we begin to pay benefits, we waive the charge under certain of the Riders until the Insured no longer qualifies for Rider benefits and is not chronically ill. There may be federal income tax consequences associated with the Long-Term Care Benefit Riders.We believe that benefits payable under the LTC Acceleration Rider and the LTC Extended Rider should be excludable from gross income under the Code.The exclusion of the LTC Acceleration Rider and the LTC Extended Rider benefit payments from taxable income, however, is contingent on each Rider meeting specific requirements under the Code.While guidance is limited, we believe that the LTC Acceleration and the LTC Extended Riders should each satisfy these requirements. You will be deemed to have received a distribution for tax purposes each time a deduction is made from your Policy Account Value to pay charges for the LTC Acceleration Rider or the LTC Extended Rider.The distribution generally will be taxed in the same manner as any other distribution under the Policy.In addition, the implications to your Policy's continued qualification as a life insurance contract for federal tax purposes due to any reductions in death benefits under your Policy resulting from a benefit payment under the LTC Acceleration Rider are unclear.You should consult a tax adviser before adding the Long-Term Care Benefit Riders to your Policy. Surrenders and Partial Withdrawals Surrenders You may request to Surrender your Policy for its Net Cash Surrender Value as calculated at the end of the Valuation Day when we receive your request, subject to the following conditions: · You must complete and sign our Surrender form and send it to us at our Service Center.You may obtain the Surrender form by calling us at (800) 688-5177. · The Insured must be alive and the Policy must be in force when you make your request, and the request must be made before the Final Policy Date.We may require that you return the Policy. · If you Surrender your Policy during the first 15 Policy Years (or during the first 15 years after an increase in the Face Amount), you will incur a surrender charge.See "Charges and Deductions – Surrender Charges and Additional Surrender Charges." · Once you Surrender your Policy, all coverage and other benefits under it cease and cannot be reinstated. · We generally will pay the Net Cash Surrender Value to you in a lump sum within 7 days after we receive your completed, signed Surrender form unless you request other arrangements.We may postpone payment of Surrenders under certain conditions. · A Surrender may have tax consequences.See "Federal Tax Considerations – Tax Treatment of Policy Benefits." 16 Partial Withdrawals After the first Policy Year, you may make a Written Request to withdraw part of the Net Cash Surrender Value subject to certain conditions.We will process each partial withdrawal at the unit values next determined after we receive your request.We generally will pay a partial withdrawal request within 7 days after the Valuation Day when we receive the request.We may postpone payment of partial withdrawals under certain conditions. Rules for Partial Withdrawals ž You must request at least $1,500. ž For each partial withdrawal, we deduct a $25 fee from the remaining Policy Account Value.See "Charges and Deductions – Partial Withdrawal Charge." ž The Insured must be alive and the Policy must be in force when you make your request, and this request must be made before the Final Policy Date. ž You can specify the Subaccount(s) from which to make the partial withdrawal but may not specify that the partial withdrawal be deducted from the Guaranteed Account.If you do not make a specification, we will deduct the amount (including any fee) from the Subaccounts and the Guaranteed Account on a pro rata basis (that is, based on the proportion that each Subaccount value and the Guaranteed Account value bears to the unloaned Policy Account Value). ž You may not make a partial withdrawal if, or to the extent that, the partial withdrawal would reduce the Face Amount below the minimum Face Amount. Effect of Partial Withdrawals ž A partial withdrawal can affect the Face Amount, death benefit, and net amount at risk (which is used to calculate the cost of insurance charge (see "Charges and Deductions – Monthly Deduction")). ž If death benefit Option A is in effect, we will reduce the Face Amount by the amount of the partial withdrawal (including the partial withdrawal charge).Any decrease in Face Amount due to a partial withdrawal will first reduce the most recent increase in Face Amount, then the next most recent increases in succession, and lastly, the Initial Face Amount. ž If you purchased an Additional Insurance Benefit Rider, partial withdrawals first decrease the Policy's Face Amount (beginning with the most recent increase, then the next most recent increases in succession, and then the Initial Face Amount) and then the Rider coverage amount. ž If a partial withdrawal would cause the Policy to fail to qualify as life insurance under the Code, we will not allow the partial withdrawal. ž A partial withdrawal may have tax consequences.See"Federal Tax Considerations – Tax Treatment of Policy Benefits." Transfers You may make transfers between and among the Subaccounts and the Guaranteed Account.We determine the amount you have available for transfers at the end of the Valuation Period when we receive your request.The following features apply to transfers under the Policy: ¨ You must transfer at least $1,000, or the total value in the Subaccount or Guaranteed Account, if less. ¨ We deduct a $25 charge from the amount transferred for the 13th and each additional transfer in a Policy Year.Some transfers do not count as transfers for the purpose of assessing the transfer charge (see below). ¨ We may restrict the quantity and/or the mode of communication of transfer requests to prohibit disruptive trading that is deemed potentially harmful to Policy Owners (see "Disruptive Trading" below). ¨ We consider each telephone, fax, e-mail, or Written Request to be a single transfer, regardless of the number of Subaccounts (or Guaranteed Account) involved. ¨ We process transfers based on unit values determined at the end of the Valuation Day when we receive your transfer request.The corresponding Portfolio of any Subaccount determines its net asset value per each share once daily, as of the close of the regular business session of the New York Stock Exchange (usually 4:00 p.m., Eastern Time), which coincides with the end of each Valuation Period.Therefore, we will process any transfer request we receive after the close of the regular business session of the New York Stock Exchange using the net asset value for each share of the applicable Portfolio determined as of the close of the next regular business session of the New York Stock Exchange. 17 Disruptive Trading Neither the Policies nor the Portfolios are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing," "short-term trading," or "disruptive trading").We discourage (and will take action to deter) disruptive trading in the Policies because the frequent movement between or among Subaccounts may negatively impact other Policy Owners.Short-term trading can result in: · the dilution of the value of Policy Owners' interests in the Portfolio; · Portfolio managers taking actions that negatively impact performance (keeping a larger portion of the Portfolio's assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect Policy Owners from the negative impact of these practices, we have implemented, or we reserve the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of disruptive trading strategies.We cannot guarantee that our attempts to deter active trading strategies will be successful.If active trading strategies are not successfully deterred by our actions, the performance of the Subaccounts that are actively traded will be adversely impacted.Policy Owners remaining in the affected Subaccount will bear any resulting increased costs. Redemption Fees.Some Portfolios assess a short-term trading fee in connection with transfers from a Subaccount that occur within 60 days after the date of the allocation to that Subaccount.The fee is assessed against the amount transferred and is paid to the Portfolio.Redemption fees compensate the Portfolio for any negative impact on fund performance resulting from short-term trading.For more information on Short-Term Trading Fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions.We monitor transfer activity in order to identify those who may be engaged in disruptive trading practices.Transaction reports are produced and examined.Generally, a Policy may appear on these reports if the Policy Owner (or a third party acting on their behalf) engages in a certain number of transfers in a given period.We consider each telephone, fax, e-mail, or Written Request to be a single transfer, regardless of the number of Subaccounts (or the Guaranteed Account) involved. As a result of this monitoring process, we may restrict the method of communication by which transfer orders will be accepted.In general, we will adhere to the following guidelines: Trading Behavior Our Response 6 or more transfers in one calendar quarter We will mail a letter to the Policy Owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfers exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the Policy Owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfers in 2 consecutive calendar quarters OR More than 20 transfers in one calendar year We will automatically limit the Policy Owner to submitting transfer requests via U.S. mail. Each January 1, we will start the monitoring anew, so that each Policy starts with 0 transfers each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Policies.Some investment advisers/representatives manage the assets of multiple NLACA policies and/or contracts pursuant to trading authority granted or conveyed by multiple Policy Owners.We will generally require these multi-contract advisers to submit all transfer requests via U.S. mail. Other Restrictions.We reserve the right to refuse or limit transfer requests, or take any other action deemed necessary, in order to protect Policy Owners, Payees, and Beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some Policy Owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of our monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless deemed by us to constitute harmful trading practices, may be restricted.In the event a restriction we impose results in a transfer request being rejected, we will notify you that your transfer request has been rejected.If a short-term trading fee is assessed on your transfer, we will provide you a confirmation of the amount of the fee assessed. Any restrictions that we implement will be applied consistently and uniformly.Some transfers do not count as transfers for purposes of monitoring for disruptive trading (see below). 18 Portfolio Restrictions and Prohibitions. Pursuant to regulations adopted by the SEC, we are required to enter into written agreements with the Portfolios which allow them to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any of our policy owners; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct us to restrict or prohibit further purchases or exchanges by policy owners that violate policies established by the Portfolio (whose policies may be more restrictive than our policies). We are required to provide such transaction information to the Portfolios upon their request.In addition, we are required to restrict or prohibit further purchases or exchange requests upon instruction from the Portfolios.We and any affected policy owner may not have advance notice of such instructions from a Portfolio to restrict or prohibit further purchases or exchange requests.If a Portfolio refuses to accept a purchase or exchange request submitted by us, we will keep any affected policy owner in their current Portfolio allocation. Transfers from the Guaranteed Account You may make one transfer out of the Guaranteed Account within 30 days prior to or following each Policy Anniversary.The amount transferred may not exceed 25% of the Guaranteed Account value.However, if the Guaranteed Account value is less than $1,000, the entire Guaranteed Account value may be transferred.If we receive your request for this transfer within 30 days prior to the Policy Anniversary, the transfer will be made as of the Policy Anniversary.If this request is received within 30 days after the Policy Anniversary, the transfer will be made as of the date we receive the request at our Service Center. Dollar Cost Averaging You may elect to participate in a dollar cost averaging program in the Application or by completing an election form.Dollar cost averaging is an investment strategy designed to reduce the investment risks associated with market fluctuations.The strategy spreads the allocation of your Premium into the Subaccounts or Guaranteed Account over a period of time by systematically and automatically transferring, on a monthly basis, specified dollar amounts from any selected Subaccount to any other Subaccount(s) or the Guaranteed Account.This allows you to potentially reduce the risk of investing most of your Premium into the Subaccounts at a time when prices are high.We do not assure the success of this strategy, and success depends on market trends.We cannot guarantee that dollar cost averaging will result in a profit or protect against loss.You should carefully consider your financial ability to continue the program over a long enough period of time to purchase units when their value is low as well as when it is high.There is no additional charge for dollar cost averaging.We may modify, suspend, or discontinue the dollar cost averaging program at any time upon 30 days' Written Notice to you.Dollar cost averaging transfers do not count as transfers for purposes of assessing the transfer fee and do not count as transfers for purposes of monitoring for disruptive trading. Automatic Asset Rebalancing We also offer an automatic asset rebalancing program under which we will automatically transfer amounts quarterly or annually to maintain a particular percentage allocation among the Subaccounts.Policy Account Value allocated to each Subaccount will grow or decline in value at different rates.The automatic asset rebalancing program automatically reallocates the Policy Account Value in the Subaccounts at the end of each quarterly or annual period to match your Policy's currently effective premium allocation schedule.The automatic asset rebalancing program will transfer Policy Account Value from those Subaccounts that have increased in value to those Subaccounts that have declined in value (or not increased as much).Over time, this method of investing may help you buy low and sell high.The automatic asset rebalancing program does not guarantee gains, nor does it assure that you will not have losses.Policy Account Value in the Guaranteed Account is not available for this program.There is no additional charge for the automatic asset rebalancing program.We may modify, suspend, or discontinue the automatic asset rebalancing program at any time.Automatic asset rebalancing transfers do not count as transfers for purposes of assessing the transfer fee.However, automatic asset rebalancing transfers do count as transfers for purposes of monitoring for disruptive trading. Additional Transfer Rights Special Transfer Right At any one time during the first 2 years following the Policy Issue Date, you may request a transfer of the entire amount in the Separate Account to the Guaranteed Account, and the allocation of all future Net Premiums to the Guaranteed Account.This serves as an exchange of the Policy for the equivalent of a flexible premium fixed benefit life insurance policy.We will not assess any transfer or other charges in connection with the special transfer right, and this transfer will not count as a transfer for purposes of assessing a transfer fee or for purposes of monitoring for disruptive trading. Conversion Privilege for Increase in Face Amount At any one time during the first 2 years following an increase in the Policy's Face Amount, you may exchange the amount of the increase for a fixed benefit permanent life insurance policy without Evidence of Insurability.Such an exchange may have tax consequences.Premiums under this new policy will be based on our rates in effect for the same sex, Attained Age, and Premium Class of the Insured on the effective date of the increase in the Face Amount.The new policy will have the same Face Amount and Policy Issue Date as the amount and effective date of the increase.We will refund the expense charge for the increase and the 19 Monthly Deductions for the increase made on each Policy Processing Day between the effective date of the increase to the date of conversion.We will not assess any transfer charges in connection with this conversion privilege, and this transfer will not count as a transfer for purposes of assessing a transfer fee or for purposes of monitoring for disruptive trading. Change in Subaccount Investment Policy If the investment policy of a Subaccount is materially changed, you may transfer the portion of the Policy Account Value in that Subaccount to another Subaccount or to the Guaranteed Account.We will not assess a transfer charge in connection with the transfer and the transfer will not count as a transfer for purposes of assessing a transfer fee.However, the transfer will count as a transfer for purposes of monitoring for disruptive trading. Loans While the Policy is in force, you may submit a request to borrow money from us using the Policy as the only collateral for the loan.You may increase your risk of Lapse if you take a loan.A loan that is taken from, or secured by, a Policy may have tax consequences. Loan conditions: · The minimum loan you may take is $500. · The maximum loan you may take is the Net Cash Surrender Value on the date of the loan. · To secure the loan, we transfer an amount as collateral to the Loan Account.This amount is equal to the amount of the loan (adjusted by the guaranteed earned interest rate and the charged interest rate to the next Policy Anniversary).You may request that we transfer this amount from specific Subaccounts, but may not request that we transfer this amount from the Guaranteed Account.However, if you do not specify any specific Subaccounts, we will transfer the loan from the Subaccounts and the Guaranteed Account on a pro rata basis based on the proportion that the values in the Subaccounts and Guaranteed Account bear to the unloaned Policy Account Value.Transfers to and from the Loan Account do not count as transfers for purposes of assessing a transfer fee or for purposes of monitoring for disruptive trading. · We charge you 6% interest per year (charged interest rate) on your loan. · Amounts in the Loan Account earn interest at an annual rate guaranteed not to be lower than 4.0% (earned interest rate).We may credit the Loan Account with an interest rate different than the rate credited to Net Premiums allocated to the Guaranteed Account.We currently credit 4% to amounts in the Loan Account. · You may repay all or part of your Indebtedness at any time while the Insured is alive and the Policy is in force.Upon each loan repayment, we will allocate an amount equal to the loan repayment (but not more than the amount of the outstanding loan) from the Loan Account back to the Subaccounts and/or Guaranteed Account according to the pro rata basis upon which we originally transferred the loan collateral from the Subaccounts and/or Guaranteed Account as described above.We will allocate any repayment in excess of the amount of the outstanding loan to the Subaccounts and/or the Guaranteed Account based on the amount of interest due on the portion of the outstanding loan allocated to each such account. · While your loan is outstanding, we will credit all payments you send to us as loan repayments unless you provide Written Notice for the payments to be applied as Premium payments.(For New York residents, we will credit all payments you send to us as Premium payments unless you provide Written Notice for the payments to be applied as loan repayments.) · A loan, whether or not repaid, affects the Policy, the Policy Account Value, the Net Cash Surrender Value, and the death benefit.Loan amounts are not affected by the investment performance of the Subaccounts and may not be credited with the interest rates accruing on the Guaranteed Account.We deduct any Indebtedness from the Policy Account Value upon Surrender, and from the Insurance Proceeds payable on the Insured's death. · If your Indebtedness causes the Net Cash Surrender Value on a Policy Processing Day to be less than the Monthly Deduction due, your Policy will enter a Grace Period.See "Policy Lapse and Reinstatement." · We normally pay the amount of the loan within 7 days after we receive a loan request.We may postpone payment of loans under certain conditions. There are risks involved in taking a loan, including the potential for a Policy to Lapse if projected earnings, taking into account outstanding loans, are not achieved.If the Policy is a MEC, then a loan will be treated as a partial withdrawal for federal income tax purposes.A loan may also have possible adverse tax consequences that could occur if a Policy Lapses with loans outstanding.See "Policy Lapse and Reinstatement."In addition, if a loan is taken from a Policy that is part of a plan subject to the Employee Retirement Income Security Act of 1974 ("ERISA"), the loan will be treated as a "prohibited transaction" subject to certain penalties unless additional ERISA requirements are satisfied.The Owner of such a Policy should seek competent advice before requesting a Policy loan. 20 Telephone, Fax, and E-Mail Requests In addition to Written Requests, we may accept telephone, fax, and e-mail instructions from you or an authorized third party regarding transfers, dollar cost averaging, automatic asset rebalancing, loans (excluding 403(b) plans), exercise of the special transfer right, and partial withdrawals (fax and e-mail only), subject to the following conditions: ž You must complete and sign our telephone, fax, or e-mail request form and send it to us.You also may authorize us in the Application or by Written Notice to act upon instructions given by telephone, fax, or e-mail. ž You may designate in the request form a third party to act on your behalf in making telephone, fax, and e-mail requests (subject to our disruptive trading policies). ž We will employ reasonable procedures to confirm that instructions are genuine. ž If we follow these procedures, we are not liable for any loss, damage, cost, or expense from complying with instructions we reasonably believe to be authentic.You bear the risk of any such loss.If we do not employ reasonable confirmation procedures, we may be liable for losses due to unauthorized or fraudulent instructions. ž These procedures may include requiring forms of personal identification prior to acting upon instructions, providing written confirmation of transactions to you, and/or tape recording telephone instructions received from you. ž We reserve the right to suspend telephone, fax, and/or e-mail instructions at any time for any class of Policies for any reason. If you are provided a personal identification number ("PIN") in order to execute electronic transactions, you should protect your PIN, because self-service options will be available to your agent of record and to anyone who provides your PIN.We will not be able to verify that the person providing instructions by telephone, fax, or e-mail is you or is authorized by you. Telephone, fax, and e-mail may not always be available.Any telephone, fax, or computer system, whether it is yours, your service provider's, your agent's, or ours, can experience outages or slowdowns for a variety of reasons.These outages or slowdowns may delay or prevent our processing of your request.Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances.If you are experiencing problems, you should make your request by writing to the Service Center. Policy Lapse and Reinstatement Lapse Your Policy may enter a 61-day Grace Period and possibly Lapse (terminate without value) if the Net Cash Surrender Value is not enough to pay the Monthly Deduction and other charges.If you have taken a loan, then your Policy also will enter a Grace Period (and possibly Lapse) whenever your Indebtedness reduces the Net Cash Surrender Value to zero. Your Policy will not Lapse: 1. During the first 5 Policy Years (during the first 8 Policy Years for Policies issued on or before July 31, 2005), if you pay Premiums (less any Indebtedness and partial withdrawals) in excess of the Minimum Guarantee Premium; or 2. If you make a payment equal to 3 Monthly Deductions before the end of the Grace Period. If your Policy enters a Grace Period, we will mail a notice to your last known address.The 61-day Grace Period begins on the date of the notice.The notice will indicate that the payment amount of 3 Monthly Deductions is required and will also indicate the final date by which we must receive the payment to keep the Policy from lapsing.If we do not receive the specified minimum payment by the end of the Grace Period, all coverage under the Policy will terminate and you will receive no benefits.You may reinstate a lapsed Policy if you meet certain requirements.If the Insured dies during the Grace Period, we will pay the Insurance Proceeds. Reinstatement Unless you have surrendered your Policy, you may reinstate a lapsed Policy at any time while the Insured is alive and within 3 years after the end of the Grace Period (and prior to the Final Policy Date) by submitting all of the following items to us at our Service Center: 1. A Written Notice requesting reinstatement; 2. Evidence of Insurability we deem satisfactory; and 3. Payment of sufficient Premium to keep the Policy in force for at least 3 months following the date of reinstatement. The effective date of reinstatement will be the first Policy Processing Day on or next following the date we approve your application for reinstatement.The reinstated Policy will have the same Policy Date as it had prior to the Lapse.Upon reinstatement, the Policy Account Value will be based upon the Premium paid to reinstate the Policy. 21 The Company and the Guaranteed Account Nationwide Life and Annuity Company of America We are a stock life insurance company.Our corporate headquarters are located at 1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312.Our Service Center is located at 300 Continental Drive, Newark, Delaware 19713. The Guaranteed Account The Guaranteed Account is part of our general account.We own the assets in the general account, and we use these assets to support our insurance and annuity obligations other than those funded by our separate investment accounts.These assets are subject to our general liabilities from business operations.Subject to applicable law, we have sole discretion over investment of the Guaranteed Account's assets.We bear the full investment risk for all amounts allocated or transferred to the Guaranteed Account.We guarantee that the amounts allocated to the Guaranteed Account will be credited interest daily at a net effective annual interest rate of at least 4%.The principal, after charges and deductions, is also guaranteed.We will determine any interest rate credited in excess of the guaranteed rate at our sole discretion. The Guaranteed Account value will not share in the investment performance of our general account.Because we, in our sole discretion, anticipate changing the current interest rate from time to time, different allocations you make to the Guaranteed Account will be credited with different current interest rates.For each amount allocated or transferred to the Guaranteed Account, we apply the current interest rate to the end of the calendar year.At the end of that calendar year, we reserve the right to declare a new current interest rate on this amount and accrued interest thereon (which may be a different rate than the rate that applies to new allocations to the Guaranteed Account on that date).We guarantee the rate declared on this amount and accrued interest thereon at the end of each calendar year for the following calendar year.You assume the risk that interest credited to amounts in the Guaranteed Account may not exceed the minimum 4% guaranteed rate. We allocate amounts from the Guaranteed Account for partial withdrawals, transfers to the Subaccounts, or charges for the Monthly Deduction on a last in, first out (i.e., LIFO) basis for the purpose of crediting interest. We have not registered the Guaranteed Account with the SEC, and the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Guaranteed Account. The Separate Account and the Portfolios The Separate Account The Separate Account is a separate investment account established under Pennsylvania law.We own the assets in the Separate Account and we are obligated to pay all benefits under the Policies.We may use the Separate Account to support other variable life insurance policies we issue.The Separate Account is registered with the SEC as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act") and qualifies as a "separate account" within the meaning of the federal securities laws.This registration does not involve supervision of the management or investment practices or policies of the Separate Account by the SEC. We have divided the Separate Account into Subaccounts that may invest in shares of the Portfolios offered under the Policy.The Subaccounts buy and sell Portfolio shares at net asset value.Any dividends and distributions from a Portfolio are reinvested at net asset value in shares of that Portfolio. Income, gains, and losses, whether or not realized, from assets allocated to the Separate Account will be credited to or charged against the Separate Account without regard to our other income, gains, or losses.Income, gains, and losses credited to, or charged against, a Subaccount reflect the Subaccount's own investment performance and not the investment performance of our other assets.The Separate Account assets are held separate from our other assets and are not part of our general account.We may not use the Separate Account's assets to pay any of our liabilities other than those arising from the Policies.If the Separate Account's assets exceed the required reserves and other liabilities, we may transfer the excess to our general account.The Separate Account may include other Subaccounts that are not available under the Policies and are not discussed in this prospectus. We reserve the right to make structural and operational changes affecting the Separate Account.See "Addition, Deletion, or Substitution of Investments," below. We do not guarantee any money you place in the Subaccounts.The value of each Subaccount will increase or decrease, depending on the investment performance of the corresponding Portfolio.You could lose some or all of your money. The Portfolios The Separate Account invests in shares of certain Portfolios.Each Portfolio is part of a mutual fund that is registered with the SEC as an open-end management investment company.This registration does not involve supervision of the management or investment practices or policies of the Portfolios or mutual funds by the SEC. 22 Each Portfolio's assets are held separate from the assets of the other Portfolios, and each Portfolio has investment objectives and policies that are different from those of the other Portfolios.Thus, each Portfolio operates as a separate investment fund, and the income or losses of one Portfolio generally have no effect on the investment performance of any other Portfolio.For more detail about each Portfolio, refer to each Portfolio's prospectus and/or "Appendix A: Portfolio Information" later in this prospectus. In addition to the Separate Account, the Portfolios may sell shares to other separate investment accounts established by other insurance companies to support variable annuity contracts and variable life insurance policies or qualified retirement plans, or to certain pension and retirement plans qualifying under Section 401 of the Code.It is possible that, in the future, material conflicts could arise as a result of such "mixed and shared" investing. These Portfolios are not available for purchase directly by the general public, and are not the same as other mutual fund portfolios with very similar or nearly identical names that are sold directly to the public.However, the investment objectives and policies of certain Portfolios available under the Policy are very similar to the investment objectives and policies of other portfolios that are or may be managed by the same investment adviser or manager.Nevertheless, the investment performance of the Portfolios available under the Policy may be lower or higher than the investment performance of these other (publicly available) portfolios.There can be no assurance, and we make no representation, that the investment performance of any of the Portfolios available under the Policy will be comparable to the investment performance of any other portfolio, even if the other portfolio has the same investment adviser or manager, the same investment objectives and policies, and a very similar name. We (or an affiliate) may receive compensation from a Fund or its investment adviser or distributor (or affiliates thereof) in connection with administration, distribution, or other services provided with respect to the Funds and their availability through the Policies.The amount of this compensation is based upon a percentage of the assets of the Fund attributable to the Policies and other policies issued by us (or an affiliate).These percentages differ, and some Funds, advisers, or distributors (or affiliates) may pay us more than others.We also may receive 12b-1 fees. Addition, Deletion, or Substitution of Investments Where permitted by applicable law, we reserve the right to make certain changes to the structure and operation of the Separate Account without your consent, including, among others, the right to: 1. Remove, combine, or add Subaccounts and make the new Subaccounts available to you at our discretion; 2. Substitute shares of another registered open-end management company, which may have different fees and expenses, for shares of a Subaccount at our discretion; 3. Substitute or close Subaccounts to allocations of Premiums or Policy Account Value, or both, and to existing investments or the investment of future Premiums, or both, at any time in our discretion; 4. Transfer assets supporting the Policies from one Subaccount to another or from the Separate Account to another separate account; 5. Combine the Separate Account with other separate accounts, and/or create new separate accounts; 6. Deregister the Separate Account under the 1940 Act, or operate the Separate Account as a management investment company under the 1940 Act, or as any other form permitted by law; and 7. Modify the provisions of the Policy to reflect changes to the Subaccounts and the Separate Account and to comply with applicable law. The particular Portfolios available under the Policies may change from time to time.Specifically, Portfolios or Portfolio share classes that are currently available may be removed or closed off to future investment.New Portfolios or new share classes of currently available Portfolios may be added.Policy Owners will receive notice of any such changes that affect their Policy.Additionally, not all of the Portfolios are available in every state. The Portfolios, which sell their shares to the Subaccounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Subaccounts.We will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments.We will notify you of any changes. Substitution of Securities.We may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: (1) shares of a current underlying mutual fund are no longer available for investment; or (2) further investment in an underlying mutual fund is inappropriate. No substitution of shares may take place without the prior approval of the SEC.All affected policy owners will be notified in the event there is a substitution, elimination or combination of shares. 23 In February 2008, we filed an application with the SEC for an order permitting it to substitute assets allocated to certain underlying mutual funds into other underlying mutual funds available under the policy that have similar investment objectives and strategies.If and when we receive SEC approval for these substitutions, affected policy owners will be notified in advance of the specific details relating to the substitutions and will be given an opportunity to make alternate investment allocations. Deregistration of the Separate Account.We may deregister Nationwide Provident VLI Separate Account A under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All policy owners will be notified in the event we deregister Nationwide Provident VLI Separate Account A. Voting Portfolio Shares Even though we are the legal owner of the Portfolio shares held in the Subaccounts, and have the right to vote on all matters submitted to shareholders of the Portfolios, we will vote our shares only as Owners instruct, so long as such action is required by law. Before a vote of a Portfolio's shareholders occurs, you will receive voting materials.We will ask you to instruct us on how to vote and to return your proxy to us in a timely manner.You will have the right to instruct us on the number of Portfolio shares that corresponds to the amount of Policy Account Value you have in that Portfolio (as of a date set by the Portfolio). If we do not receive voting instructions on time from some Owners, we will vote those shares in the same proportion as the timely voting instructions we receive.What this means to you is that when only a small number of policy owners vote, each vote has a greater impact on, and may control the outcome of the vote.Should federal securities laws, regulations, or interpretations change, we may elect to vote Portfolio shares in our own right.If required by state insurance officials, or if permitted under federal regulation, under certain circumstances we may disregard certain Owner voting instructions.If we ever disregard voting instructions, we will send you a summary in the next annual report to Owners advising you of the action and the reasons we took this action. Charges and Deductions We make certain charges and deductions under the Policy.These charges and deductions compensate us for: (1) services and benefits we provide; (2) costs and expenses we incur; and (3) risks we assume. Services and benefits we provide: ·the death benefit, cash, and loan benefits under the Policy ·investment options, including Premium allocations ·administration of elective options ·the distribution of reports to Owners Costs and expenses we incur: ·costs associated with processing and underwriting Applications, and with issuing and administering the Policy (including any Riders) ·overhead and other expenses for providing services and benefits ·sales and marketing expenses ·other costs of doing business, such as collecting Premiums, maintaining records, processing claims, effecting transactions, and paying federal, state, and local premium and other taxes and fees ·redemption fees assessed by certain Portfolios Risk we assume: ·that the cost of insurance charges we may deduct are insufficient to meet our actual claims because Insureds die sooner than we estimate ·that the costs of providing the services and benefits under the Policies exceed the charges we deduct Premium Expense Charge Prior to allocation of Net Premium, we deduct a premium expense charge from each Premium to compensate us for distribution expenses and certain taxes.We credit the remaining amount (the Net Premium) to your Policy Account Value according to your allocation instructions.The premium expense charge consists of: 1. Premium Tax Charge: for state and local premium taxes based on the rate for the Insured's residence at the time the Premium is paid.Premium taxes vary from state to state but range from 0% to 4%.(Kentucky imposes an additional city premium tax that applies only to first year premium.This tax varies by municipality and is no greater than 12 %.)No premium tax charge is deducted in jurisdictions that impose no premium tax; 2. Percent of Premium Charge: during the first Policy Year, equal to 10% of each Premium payment up to a specific amount (calculated for the base Policy) and 4% of Premium payments above this amount.After the first Policy Year, this charge equals 4% of each Premium payment.We may increase this charge to a maximum of 10% of each Premium payment.This charge compensates us partially for federal taxes and the cost of selling the Policy; and 24 3. Percent of Premium Charge – Additional Premium Charge: during the first Policy Year following an increase in Face Amount, equal to 10% of each Premium payment up to a specific amount (calculated for the increase in Face Amount) and 4% of Premium payments above this amount.We may increase this charge to a maximum of 10% of each Premium payment.This charge compensates us partially for federal taxes and the cost of selling the Policy incurred in connection with Face Amount increases. The premium expense charge is a percentage of each Premium payment.This means that the greater the amount and frequency of Premium payments you make (particularly during the first Policy Year and the first Policy Year following an increase in Face Amount), the greater the amount of the premium expense charge we will assess. Monthly Deduction We deduct a Monthly Deduction from the Policy Account Value on the Policy Date and on each Policy Processing Day to compensate us for administrative expenses and for the Policy's insurance coverage.We will make deductions from each Subaccount and the Guaranteed Account in accordance with the allocation percentage for Monthly Deductions you chose at the time of application, or as later changed by Written Notice.If we cannot make a Monthly Deduction on this basis, we will make deductions on a pro rata basis (i.e., in the same proportion that the value in each Subaccount and the Guaranteed Account bears to the unloaned Policy Account Value on the Policy Processing Day).Because portions of the Monthly Deduction (such as the cost of insurance) can vary from month to month, the Monthly Deduction will also vary. If the Policy Date is set prior to the Policy Issue Date, a Monthly Deduction will accrue on the Policy Date and on each Policy Processing Day until the Policy Issue Date.On the Policy Issue Date, these accrued Monthly Deductions will be deducted from the Policy Account Value.The maximum amount deducted on the Policy Issue Date will equal the sum of 6 Monthly Deductions.We will then deduct a Monthly Deduction from the Policy Account Value on each Policy Processing Day thereafter as described above. The Monthly Deduction has 4 components: ž the cost of insurance charge; ž the monthly administrative charge; ž the initial administrative charge (for the first 12 Policy Processing Days); and ž charges for any Riders (as specified in the applicable Rider(s)). Cost of Insurance.We assess a monthly cost of insurance charge to compensate us for underwriting the death benefit.The charge depends on a number of variables (Attained Age, sex, Premium Class, Policy Year, and net amount at risk (described below)) that would cause it to vary from Policy to Policy and from Policy Processing Day to Policy Processing Day.Your Policy's specifications page indicates the guaranteed cost of insurance charge applicable to your Policy.We expect to profit from this charge and may use these profits for any lawful purpose including covering distribution expenses. Cost of insurance charge: The cost of insurance charge is equal to: žthe monthly cost of insurance rate; multiplied by žthe net amount at risk for your Policy on the Policy Processing Day. The net amount at risk is equal to: žthe death benefit on the Policy Processing Day; minus žthe Policy Account Value on the Policy Processing Day. We calculate the cost of insurance charge separately for the Initial Face Amount and for any increase in Face Amount.If we approve an increase in your Policy's Face Amount, then a different Premium Class (and a different cost of insurance rate) may apply to the increase, based on the Insured's circumstances at the time of the increase.If, however, the death benefit is the Policy Account Value times the specified percentage, the rate for the Premium Class for the Initial Face Amount will be used for the amount of the death benefit in excess of the total Face Amount. The cost of insurance charge is determined in a similar manner for any Additional Insurance Benefit Rider coverage amount and for any increase in Rider coverage amount.Generally, the current cost of insurance rates for this Rider are lower than the current cost of insurance rates on the Policy's net amount at risk.The guaranteed cost of insurance rates under the Rider are substantially the same as the guaranteed cost of insurance rates on the Policy's net amount at risk. Net Amount at Risk.We also calculate the net amount at risk separately for the Initial Face Amount and for any increase in Face Amount.In determining the net amount at risk for each increment of Face Amount, the Policy Account Value is first considered part of the Initial Face Amount.If the Policy Account Value exceeds the Initial Face Amount, it is then considered as part of any increases in Face Amount in the order these increases took effect.The net amount at risk is affected by investment performance, loans, payments of Premiums, Policy fees and charges, the death benefit option chosen, partial withdrawals, and decreases in Face Amount. Cost of insurance rates.We base the cost of insurance rates on the Insured's Attained Age, sex, Premium Class, number of full years the insurance has been in force, and the Face Amount.The actual monthly cost of insurance rates are based on our expectations as to future mortality and expense experience.The rates will never be greater than the guaranteed cost of insurance rates stated in your 25 Policy.These guaranteed rates are based on the 1980 Commissioner's Standard Ordinary Smoker and Nonsmoker Mortality Table and the Insured's Attained Age, sex, and Premium Class.For Policies issued in states that require "unisex" policies or in conjunction with employee benefit plans, the maximum cost of insurance charge depends only on the Insured's Attained Age, Premium Class, and the 1980 Commissioner's Standard Ordinary Mortality Table NB and SB.Any change in the cost of insurance rates will apply to all persons of the same Attained Age, sex, Premium Class, and number of full years insurance has been in force. Premium Class.The Premium Class of the Insured will affect the cost of insurance rates.We use an industry-standard method of underwriting in determining Premium Classes, which are based on the health of the Insured.We currently place Insureds into one of three standard classes – preferred, nonsmoker, and smoker – or into classes with extra ratings, which reflect higher mortality risks and higher cost of insurance rates. Monthly Administrative Charge.Each month we deduct a $7.50 monthly administrative charge to compensate us for ordinary administrative expenses such as record keeping, processing death benefit claims and Policy changes, preparing and mailing reports, and overhead costs.This charge may be increased but will not exceed $11 per month. Initial Administrative Charge.On the first 12 Policy Processing Days, we deduct a $5.00 initial administrative charge for Policy issue costs. Charges for Riders.The Monthly Deduction includes charges for any supplemental insurance benefits you add to your Policy by Rider. Insurance Charge We deduct a daily charge from each Subaccount (but not the Guaranteed Account).This charge compensates us for administration and distribution of the Policies and certain mortality and expense risks we assume.The administration and distribution expenses are costs we incur in offering and administering the Policies, such as administration costs, marketing costs, and other costs associated with establishing and maintaining the Subaccounts and selling the Policy.The mortality risk is that an Insured will live for a shorter time than we project.The expense risk is that the expenses that we incur will exceed the administrative charge limits we set in the Policy. The insurance charge may vary by Subaccount.We may incur administration and distribution expenses that are higher for some Subaccounts than for others.In addition, some Funds (or their advisers) may compensate us and/or our affiliates for administrative, distribution (including 12b-1 plan fees), or other services relating to the Portfolios.Some may pay us more than others, and the differences may be significant.Some may not provide any compensation for these expenses. The insurance charge is currently equal to: u the assets in each Subaccount; multiplied by u for Subaccounts investing in the Vanguard Variable Insurance Fund Portfolios, 0.002603%, which is the daily portion of the annual insurance charge rate of 0.95 % during all Policy Years; or u for Subaccounts investing in all other Portfolios, 0.002055%, which is the daily portion of the annual insurance charge rate of 0.75% during all Policy Years. If this charge does not cover our actual costs, we absorb the loss.Conversely, if the charge more than covers actual costs, the excess is added to our surplus.We may increase this charge to a maximum annual rate of 1.00% for each Subaccount.We expect to profit from this charge and may use these profits for any lawful purpose. Surrender Charges and Additional Surrender Charges Surrender charges and additional surrender charges are deducted to compensate us partially for the cost of administering, issuing, and selling the Policy, including agent sales commissions, the cost of printing the prospectuses and sales literature, any advertising costs, medical exams, review of Applications for insurance, processing of the Applications, establishing Policy records, and Policy issue.We do not expect surrender charges and additional surrender charges to cover all of these costs.To the extent that they do not, we will cover the shortfall from our general account assets, which may include profits from the insurance charge and cost of insurance charge. Surrender Charge.If your Policy Lapses or you fully Surrender your Policy during the first 15 Policy Years, we deduct a surrender charge from your Policy Account Value and pay the remaining amount (less any outstanding Indebtedness) to you.The payment you receive is called the Net Cash Surrender Value.This surrender charge does not apply to partial withdrawals. 26 The surrender charge consists of: 1. Deferred Administrative Charge: the charge described in the table below less any deferred administrative charge previously paid at the time of a decrease in Face Amount. Policy Year(s) Charge Per $1,000 of Face Amount 1-6 $4.90 7 $4.41 8 $3.92 9 $3.43 10 $2.94 11 $2.45 12 $1.96 13 $1.47 14 $0.98 15 $0.49 16+ $-0- 2. Deferred Sales Charge: this charge equals the lesser of a or b (less any deferred sales charge previously paid at the time of a prior decrease in Face Amount), where: a 35% of all Premiums paid to the date of Surrender or Lapse; or b the following percentage of Target Premium: Policy Year(s) % of Target Premium for theInitialFace Amount 1-6 70% 7 63% 8 56% 9 49% 10 42% 11 35% 12 28% 13 21% 14 14% 15 7% 16+ 0% Additional Surrender Charge.Within 15 years after the effective date of an increase in Face Amount, we deduct an additional surrender charge if you Surrender the Policy or it Lapses. The additional surrender charge consists of: 1. Additional Deferred Administrative Charge: the charge described in the table below less any additional deferred administrative charge previously paid at the time of a decrease in Face Amount. 12-Month Period Beginning With the Effective Date of Each Increase Charge Per $1,000 for Each Increase in Face Amount 1-6 $4.90 7 $4.41 8 $3.92 9 $3.43 10 $2.94 11 $2.45 12 $1.96 13 $1.47 14 $0.98 15 $0.49 16+ $-0- 27 2. Additional Deferred Sales Charge: this charge equals the lesser of a or b (less any additional deferred sales charge for this increase previously paid at the time of a decrease in Face Amount), where: a 35% of Premiums allocated to the increase in Face Amount; or b the following percentage of Target Premium: Number of Years Following the Effective Date of the Increase in Face Amount % of Target for Each Increase Initial Face Amount 1-6 70% 7 63% 8 56% 9 49% 10 42% 11 35% 12 28% 13 21% 14 14% 15 7% 16+ 0% Decrease in Face Amount.In the event of a decrease in Face Amount before the end of the 15th Policy Year or within 15 years after an increase in Face Amount, we deduct a charge that is a portion of the surrender charge and/or additional surrender charge. ¨ If there have been no increases in Face Amount, we determine this portion by dividing the amount of the decrease by the current Face Amount and multiplying the result by the surrender charge and/or additional surrender charge. ¨ If more than one surrender charge and/or additional surrender charge is in effect because of one or more increases in Face Amount, we apply the surrender charge and/or additional surrender charge in the following order: (1) the most recent increase, followed by (2) the next most recent increases in succession, and (3) the Initial Face Amount. ¨ Where a decrease causes a partial reduction in an increase or in the Initial Face Amount, we will deduct a proportionate share of the surrender charge or additional surrender charge for that increase or for the Initial Face Amount. ¨ We will deduct the surrender charge and/or additional surrender charge applicable to the decrease from the Policy Account Value and the remaining surrender charge and/or additional surrender charge will be reduced by the amount deducted. ¨ We will deduct the surrender charge and/or additional surrender charge from the Subaccounts and the Guaranteed Account based on the proportion that the values in the Subaccounts and the Guaranteed Account bear to the total unloaned Policy Account Value. The surrender charge, additional surrender charge, and Target Premium vary based on the Insured's Issue or Attained Age, sex, Premium Class, and Initial Face Amount (or increase in Face Amount).The maximum Target Premium for any Policy is $54 per $1,000 of Face Amount.Your Policy's specifications page indicates the surrender charges and additional surrender charges applicable to your Policy. The surrender charge and additional surrender charge may be significant.You should carefully calculate these charges before you request a Surrender or decrease in Face Amount.Under some circumstances the level of surrender charges and additional surrender charges might result in no Net Cash Surrender Value available. We will waive the surrender charge of your policy if you elect to surrender it in exchange for a plan of permanent fixed life insurance offered by us subject to the following: · the exchange and waiver may be subject to your providing us new evidence of insurability and our underwriting approval; and · you have not elected any of these Riders; 1. Disability Waiver of Premium Rider; 2. Disability Waiver Benefit Rider; or 3. any Long-term Care Benefit Rider. We may impose a new surrender charge on the policy received in the exchange. 28 Face Amount Increase Charge If you increase the Face Amount, we will deduct a charge of $60 plus $0.50 per $1,000 Face Amount increase (but not greater than $750) from the Policy Account Value on the effective date of this increase.This charge will be deducted from the Subaccounts and the Guaranteed Account based on the allocation schedule for Monthly Deductions in effect at the time of the increase.We deduct this charge to compensate us for administrative expenses incurred in connection with the increase, including medical exams, review of the Application for the increase, underwriting decisions, Application processing, and changing Policy records and the Policy.We may increase this charge to a maximum of $60 plus $3.00 per $1,000 Face Amount increase.We do not guarantee a $750 limit if we increase this charge. Partial Withdrawal Charge After the first Policy Year, you may request a partial withdrawal from your Policy Account Value.For each partial withdrawal, we will deduct a $25 fee from the remaining Policy Account Value.This charge is to compensate us for administrative costs in generating the withdrawn payment and in making all calculations that may be required because of the partial withdrawal. Transfer Charge We currently allow you to make 12 transfers among the Subaccounts or the Guaranteed Account each Policy Year with no additional charge. · We deduct $25 for the 13th and each additional transfer made during a Policy Year to compensate us for the costs of processing these transfers.We deduct the transfer charge from the amount being transferred. · For purposes of assessing the transfer charge, we consider each telephone, fax, e-mail, or Written Request to be one transfer, regardless of the number of Subaccounts (or Guaranteed Account) affected by the transfer. · Transfers due to dollar cost averaging, automatic asset rebalancing, loans, the exchange privilege, the special transfer right, change in Subaccount investment policy, or the initial reallocation of account values from the Money Market Subaccount do NOT count as transfers for the purpose of assessing this charge. Short-Term Trading Fees Some Portfolios may assess (or reserve the right to assess) a short-term trading fee (or "redemption fee") in connection with transfers from a Subaccount that occur within 60 days after the date of allocation to the Subaccount. Short-Term Trading Fees are intended to compensate the Portfolio (and Policy Owners with interests allocated in the Portfolio) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-Term Trading Fees are not intended to affect the large majority of Policy Owners not engaged in such strategies. Any Short-Term Trading Fee assessed by any Portfolio available in conjunction with the Policies described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-Term Trading Fees will only apply to those Subaccounts corresponding to Portfolios that charge such fees (see the Portfolio prospectus).Any Short-Term Trading Fees paid are retained by the Portfolio and are part of the Portfolio’s assets.Policy Owners are responsible for monitoring the length of time allocations are held in any particular Subaccount.We will not provide advance notice of the assessment of any applicable Short-Term Trading Fee. For a complete list of the Portfolios offered under the Policy that assess (or reserve the right to assess) a Short-Term Trading Fee, please refer to the list of available Portfolios earlier in this prospectus. If a redemption fee is assessed, the Portfolio will charge the Variable Account 1% of the amount determined to be engaged in short-term trading.The Variable Account will then pass the Short-Term Trading Fee on to the specific Policy Owner that engaged in short-term trading by deducting an amount equal to the redemption fee from that Policy Owner’s sub-account value.All such fees will be remitted to the Portfolio; none of the fee proceeds will be retained by the Variable Account or us. When multiple Net Premiums (or exchanges) are made to a Subaccount that is subject to Short-Term Trading Fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining Short-Term Trading Fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging and Automatic Asset Rebalancing; · Policy loans or surrenders; or · payment of the Insurance Proceeds upon the Insured's death. New share classes of certain currently available Portfolios may be added as investment options under the Policy.These new share classes may require the assessment of Short-Term Trading Fees.When these new share classes are added, new Net Premiums and exchange reallocations to the Portfolios in question may be limited to the new share class. 29 Loan Interest Charge Loan interest is charged in arrears on the amount of an outstanding Policy loan.Loan interest that is unpaid when due will be added to the amount of the loan on each Policy Anniversary and will bear interest at the same rate.We charge an annual interest rate of 6.00% on Policy loans.After offsetting the 4.00% interest we guarantee we will credit to the Loan Account, the maximum guaranteed net cost of loans is 2.00% (annually). Portfolio Expenses The value of the net assets of each Subaccount reflects the management fees and other expenses incurred by the corresponding Portfolio in which the Subaccount invests.For further information, consult the Portfolios' prospectuses. Federal Tax Considerations The following summarizes some of the basic federal income tax considerations associated with a Policy and does not purport to be complete or to cover all situations.This discussion is not intended as tax advice.Please consult counsel or other qualified tax advisers for more complete information.We base this discussion on our understanding of the present federal income tax laws as they are currently interpreted by the Internal Revenue Service (the "IRS").Federal income tax laws and the current interpretations by the IRS may change. Tax Status of the Policy.A Policy must satisfy certain requirements set forth in the Code in order to qualify as a life insurance policy for federal income tax purposes and to receive the tax treatment normally accorded life insurance policies.The manner in which these requirements are to be applied to certain features of the Policy are not directly addressed by the Code, and there is limited guidance as to how these requirements are to be applied.We anticipate that a Policy should satisfy the applicable Code requirements.Because of the absence of pertinent interpretations of the Code requirements, there is, however, some uncertainty about the application of these requirements to the Policy, particularly if you pay the full amount of Premiums permitted under the Policy.In addition, if you elect the Accelerated Death Benefit Rider, LTC Accelerated Rider or LTC Extended Rider, the tax qualification consequences associated with continuing the Policy after a distribution is made are unclear.Please consult a tax adviser on these consequences.If it is subsequently determined that a Policy does not satisfy the applicable requirements, we may take appropriate steps to bring the Policy into compliance with these requirements and we reserve the right to restrict Policy transactions in order to do so. In certain circumstances, owners of variable life insurance policies have been considered for federal income tax purposes to be the owners of the assets of the separate account supporting their policies due to their ability to exercise investment control over those assets.Where this is the case, the policy owners have been currently taxed on gains attributable to the separate account assets.There is little guidance in this area, and some features of the Policies, such as the flexibility to allocate Premiums and Policy Account Values, have not been explicitly addressed in published rulings.While we believe that the Policy does not give you investment control over Separate Account assets, we reserve the right to modify the Policy as necessary to prevent you from being treated as the owner of the Separate Account assets supporting the Policy. In addition, the Code requires that the investments of the Separate Account be "adequately diversified" in order to treat the Policy as a life insurance policy for federal income tax purposes.We intend that the Separate Account, through the Portfolios, will satisfy these diversification requirements. The following discussion assumes that the Policy will qualify as a life insurance policy for federal income tax purposes. Tax Treatment of Policy Benefits In General.The death benefit under a Policy should be excludible from the Beneficiary's gross income.Federal, state, and local transfer, and other tax consequences of ownership or receipt of Policy proceeds depend on your circumstances and the Beneficiary's circumstances.You should consult a tax adviser on these consequences. Generally, you will not be deemed to be in receipt of the Policy Account Value until there is a distribution.When distributions from a Policy occur, or when loans are taken out from or secured by a Policy (e.g., by assignment), the tax consequences depend on whether the Policy is classified as a modified endowment contract ("MEC"). Modified Endowment Contracts.Under the Code, certain life insurance policies are classified as MECs, which have less favorable income tax treatment than other life insurance policies.Due to the Policy's flexibility as to Premiums and benefits, each Policy's individual circumstances will determine whether the Policy is classified as a MEC.In general, a Policy will be classified as a MEC if the amount of Premiums paid into the Policy causes the Policy to fail the "7-pay test."A Policy will fail the 7-pay test if at any time in the first seven Policy Years, the amount paid into the Policy exceeds the sum of the level premiums that would have been paid at that point under a Policy that provided for paid-up future benefits after the payment of seven level annual payments. If there is a reduction in the benefits under the Policy during the first seven Policy Years, for example, as a result of a partial withdrawal, the 7-pay test will have to be reapplied as if the Policy had originally been issued at the reduced Face Amount.If there is a "material change" in the Policy's benefits or other terms, the Policy may have to be retested as if it were a newly issued Policy.A material change may occur, for example, when there is an increase in the death benefit that is due to the payment of an unnecessary Premium.Unnecessary Premiums are Premiums paid into the Policy which are not needed in order to provide a death benefit equal to 30 the lowest death benefit that was payable in the first seven Policy Years.To prevent your Policy from becoming a MEC, it may be necessary to limit Premiums or to limit reductions in benefits.A current or prospective Owner should consult a tax adviser to determine whether a Policy transaction will cause the Policy to be classified as a MEC. Distributions from Modified Endowment Contracts.Policies classified as MECs are subject to the following tax rules: · All distributions other than death benefits from a MEC, including distributions upon Surrender and partial withdrawals, will be treated as ordinary income subject to tax up to an amount equal to the excess (if any) of the unloaned Policy Account Value immediately before the distribution plus prior distributions over the Owner's total investment in the Policy at that time.They will be treated as tax-free recovery of the Owner's investment in the Policy only after all such excess has been distributed."Total investment in the Policy" means the aggregate amount of any Premiums or other considerations paid for a Policy, plus any previously taxed distributions. · Loans taken from such a Policy (or secured by such a Policy, e.g., by pledge or assignment) are treated as distributions and taxed accordingly. · A 10% additional income tax penalty is imposed on the amount includible in income except where the distribution or loan is made after you have attained age 59½ or are disabled, or where the distribution is part of a series of substantially equal periodic payments for your life (or life expectancy) or the joint lives (or joint life expectancies) of you and the Beneficiary. If a Policy becomes a MEC, distributions that occur during the Policy Year will be taxed as distributions from a MEC.In addition, distributions from a Policy within 2 years before it becomes a MEC will be taxed in this manner.This means that a distribution from a Policy that is not a MEC at the time when the distribution is made could later become taxable as a distribution from a MEC. Distributions from Policies that are not Modified Endowment Contracts.Distributions other than death benefits from a Policy that is not a MEC are generally treated first as a recovery of your investment in the Policy, and then as taxable income after the recovery of all investment in the Policy.However, certain distributions which must be made in order to enable the Policy to continue to qualify as a life insurance policy for federal income tax purposes if Policy benefits are reduced during the first 15 Policy Years may be treated in whole or in part as ordinary income subject to tax. Loans from or secured by a Policy that is not a MEC are generally not treated as distributions. Finally, distributions from, and loans from (or secured by), a Policy that is not a MEC are not subject to the 10% additional tax. Multiple Policies.All MECs that we issue (and that our affiliates issue) to the same Owner during any calendar year are treated as one MEC for purposes of determining the amount includible in the Owner's income when a taxable distribution occurs. Policy Loans.In general, interest you pay on a loan from a Policy will not be deductible.If a loan from a Policy that is not a MEC is outstanding when the Policy is canceled or Lapses, the amount of the outstanding Indebtedness will be added to the amount distributed and will be taxed accordingly.Before taking out a Policy loan, you should consult a tax adviser as to the tax consequences. Business Uses of the Policy.The Policy may be used in various arrangements, including nonqualified deferred compensation or salary continuance plans, split dollar insurance plans, executive bonus plans, retiree medical benefit plans, and others.The tax consequences of these plans may vary depending on the particular facts and circumstances of each individual arrangement.The IRS has also recently issued new guidance on split dollar insurance plans.In addition, Internal Revenue Code Section 409A, which sets forth new rules for taxation of nonqualified deferred compensation, was added to the Code for deferrals after December 31, 2004.Therefore, if you are contemplating using the Policy in any arrangement the value of which depends in part on its tax consequences, you should be sure to consult a tax adviser as to tax attributes of the arrangement.In recent years, moreover, Congress has adopted new rules relating to life insurance owned by businesses.Any business contemplating the purchase of a new Policy or a change in an existing Policy should consult a tax adviser.Also, see, “Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers,” below. Tax Sheltered Regulations.Prospective Owners should consult a tax adviser about the treatment of the Policy under the Treasury Regulations applicable to tax shelters. Withholding.To the extent that Policy distributions are taxable, they are generally subject to withholding for the recipient's federal income tax liability.Recipients can generally elect, however, not to have tax withheld from distributions. Alternate Minimum Tax.There may be an indirect tax upon the income in the Policy or the proceeds of a Policy under the federal corporate alternative minimum tax, if the Owner is subject to that tax. Continuation of Policy Beyond Age 100.The tax consequences of continuing the Policy beyond the Insured's 100th year are unclear.You should consult a tax adviser if you intend to keep the Policy in force beyond the Insured's 100th year. Other Policy Owner Tax Matters.The transfer of the Policy or designation of a Beneficiary may have federal, state, and/or local transfer and inheritance tax consequences, including the imposition of gift, estate, and generation-skipping transfer taxes.For example, the transfer of the Policy to, or the designation as a Beneficiary of, or the payment of proceeds to, a person who is assigned to a generation which is two or more generations below the generation assignment of the Owner may have gift, estate, and/or generation-skipping transfer tax consequences under federal tax law.The individual situation of each Owner or Beneficiary will 31 determine the extent, if any, to which federal, state, and local transfer and inheritance taxes may be imposed and how ownership or receipt of the Policy proceeds will be treated for purposes of federal, state, and local estate, inheritance, generation-skipping, and other taxes. Possible Tax Law Changes.While the likelihood of legislative or other changes is uncertain, there is always a possibility that the tax treatment of the Policy could change by legislation or otherwise.It is even possible that any legislative change could be retroactive (effective prior to the date of the change).You should consult a tax adviser with respect to legislative developments and their effect on the Policy. Special Rules for Pension and Profit-Sharing Plans.If a Policy is purchased by a pension or profit-sharing plan, or similar deferred compensation arrangement, the federal, state and estate tax consequences could differ.A competent tax adviser should be consulted in connection with such a purchase. The amounts of life insurance that may be purchased on behalf of a participant in a pension or profit-sharing plan are limited.The current cost of insurance for the net amount at risk is treated as a "current fringe benefit" and must be included annually in the plan participant's gross income.The amount of this cost should be reported to the participant annually.If the plan participant dies while covered by the plan and the Policy proceeds are paid to the participant's Beneficiary, then the excess of the death benefit over the Policy Account Value is not subject to the federal income tax.However, the Policy Account Value will generally be taxable to the extent it exceeds the participant's cost basis in the Policy.Policies owned under these types of plans may be subject to restrictions under the Employee Retirement Income Security Act of 1974 ("ERISA").You should consult a qualified adviser regarding ERISA. Department of Labor ("DOL") regulations impose requirements for participant loans under retirement plans covered by ERISA.Plan loans must also satisfy tax requirements to be treated as nontaxable.Plan loan requirements and provisions may differ from Policy loan provisions.Failure of plan loans to comply with the requirements and provisions of the DOL regulations and of tax law may result in adverse tax consequences and/or adverse consequences under ERISA.Plan fiduciaries and participants should consult a qualified adviser before requesting a loan under a Policy held in connection with a retirement plan. Special Rules for 403(b) Arrangements.If a Policy is purchased in connection with a Section 403(b) tax-sheltered annuity program, the "Special Rules for Pension and Profit-Sharing Plans" discussed above may be applicable.In July, 2007, the IRS and the Treasury Department released final regulations that prohibit the purchase of a life insurance policy in a 403(b) plan after September 23, 2007.In addition, Premiums, distributions and other transactions with respect to the Policy must be administered, in coordination with the Section 403(b) annuity, to comply with the requirements of Section 403(b) of the Code.A competent tax adviser should be consulted. Foreign Tax Credits.To the extent that any underlying eligible Portfolio makes the appropriate election, certain foreign taxes paid by the Portfolio will be treated as being paid by us, and we may deduct or claim a tax credit for such taxes.The benefits of any such deduction or credit will not be passed through to Policy Owners. Accelerated Death Benefit Rider.The federal income tax consequences associated with the Accelerated Death Benefit Rider are uncertain.You should consult a qualified tax adviser about the consequences of requesting payment under this Rider.See "Death Benefit – Accelerated Death Benefit." Long-Term Care Benefit Riders.For a discussion of the tax consequences associated with the Long-Term Care Benefit Riders offered under the Policy, see "Death Benefit – Long-Term Care Benefits." Other Supplemental Benefits and Riders.A further discussion of the tax consequences associated with particular supplemental benefits and Riders available under the Policy can be found in the SAI. Special Considerations For Life Insurance Policies Owned By Corporations or Other Employers. In 2006, President Bush signed the Pension Protection Act of 2006, which contains new Code Sections 101(j) and 6039I, which affect the tax treatment of life insurance policies owned by the employer of the Insured.These provisions are generally effective for life insurance policies issued after August 17, 2006.However, policies issued after that date pursuant to a Section 1035 exchange are excluded from the operation of these new provisions, provided that the policy received in the exchange does not have a material increase in death benefit or other material change with respect to the old policy. New Section 101(j) provides the general rule that, with respect to an employer-owned life insurance policy, the amount of death benefit payable directly or indirectly to the employer that may be excluded from income cannot exceed the sum of premiums and other payments paid by the policyholder for the policy.Consequently, under this general rule, the entire death benefit, less the cost to the policyholder, will be taxable.Although Section 101(j) is not clear, if lifetime distributions from the policy are made as a nontaxable return of premium, it appears that the reduction would apply for Section 101(j) purposes and reduce the amount of premiums for this purpose. There are 2 exceptions to this general rule of taxability, provided that statutory notice, consent, and information requirements are satisfied.These requirements are as follows:Prior to the issuance of the company, (a) the employee is notified in writing that the employer intends to insure the employee's life, and the maximum face amount for which the employee could be insured at the time that the policy is issued, (b) the employee provides written consent to being insured under the policy and that such coverage may 32 continue after the Insured terminates employment, and (c) the employee is informed in writing that the employer will be a beneficiary of any proceeds payable upon the death of the employee.If the employer fails to meet all of those requirements, then neither exception can apply. The 2 exceptions are as follows.First, if proper notice and consent are given and received, and if the Insured was an employee at any time during the 12-month period before the Insured’s death, then new Section 101(j) would not apply. Second, if proper notice and consent are given and received and, at the time that the policy is issued the Insured is either a director, a “highly compensated employee” (within the meaning of Section 414(q) of the Code without regard to paragraph (a)(B)(ii) thereof), or a “highly compensated individual” (within the meaning of Section 105(h)(5), except “35%” is substituted for “25%” in paragraph (C) thereof), then the new Section 101(j) would not apply. Code Section 6039I requires any policyholder of an employer-owned policy to file an annual return showing (a) the number of employees of the policyholder, (b) the number of such employees insured under employee-owned policies at the end of the year, (c) the total amount of insurance in force with respect to those policies at the end of the year, (d) the name, address, taxpayer identification number and type of business of the policyholder, and (e) that the policyholder has a valid consent for each Insured (or, if all consents are not obtained, the number of insured employees for whom such consent was not obtained).Proper recordkeeping is also required by this section. It is your responsibility to (a) provide the proper notice to each Insured, (b) obtain the proper consent from each Insured, (c) inform each Insured in writing that you will be the beneficiary of any proceeds payable upon the death of the Insured, and (d) file the annual return required by Section 6039I.If you fail to provide the necessary notice and information, or fail to obtain the necessary consent, the death benefit will be taxable to you when received.If you fail to file a properly completed return under Section 6039I, you could be required to pay a penalty. Split Dollar Arrangements You may enter into a split dollar arrangement with another Owner or another person(s) whereby the payment of Premiums and the right to receive the benefits under the Policy (i.e., Net Cash Surrender Value or Insurance Proceeds) are split between the parties.There are different ways of allocating these rights.For example, an employer and employee might agree that under a Policy on the life of the employee, the employer will pay the Premiums and will have the right to receive the Net Cash Surrender Value.The employee may designate the Beneficiary to receive any Insurance Proceeds in excess of the Net Cash Surrender Value.If the employee dies while such an arrangement is in effect, the employer would receive from the Insurance Proceeds the amount that he would have been entitled to receive upon Surrender of the Policy and the employee's Beneficiary would receive the balance of the proceeds. No transfer of Policy rights pursuant to a split dollar arrangement will be binding on us unless in writing and received by us at our Service Center. New Guidance on Split Dollar Arrangements.On July 30, 2002, President Bush signed into law significant accounting and corporate governance reform legislation, known as the Sarbanes-Oxley Act of 2002 (the "Act").The Act prohibits, with limited exceptions, publicly traded companies, including non-U.S. companies that have securities listed on exchanges in the United States, from extending, directly or through a subsidiary, many types of personal loans to their directors or executive officers.It is possible that this prohibition may be interpreted as applying to split dollar life insurance policies for directors and executive officers of such companies, since such insurance arguably can be viewed as involving a loan from the employer for at least some purposes. Although the prohibition on loans is generally effective as of July 30, 2002, there is an exception for loans outstanding as of the date of enactment, so long as there is no material modification to the loan terms and the loan is not renewed after July 30, 2002.Any affected business contemplating the payment of a Premium on an existing Policy, or the purchase of a new Policy, in connection with a split dollar life insurance arrangement should consult legal counsel. In addition, the IRS and Treasury Department have recently issued guidance that substantially affects the tax treatment of split dollar arrangements.The parties who elect to enter into a split dollar arrangement should consult their own tax advisers regarding the tax consequences of such an arrangement, and before entering into or paying additional Premiums with respect to such arrangements. Supplemental Benefits and Riders The following Riders offering supplemental benefits are available under the Policy.Most of these Riders are subject to age and underwriting requirements and most must be purchased when the Policy is issued.We generally deduct any monthly charges for these Riders from Policy Account Value as part of the Monthly Deduction.(See the Fee Table for more information concerning Rider expenses.) Your agent can help you determine whether any of the Riders are suitable for you.For example, you should consider a number of factors when deciding whether to purchase coverage under the base Policy only or in combination with the Convertible Term Life Insurance Rider or the Additional Insurance Benefit Rider.Even though the death benefit coverage may be the same (regardless of whether you purchase coverage under the Policy only or in combination with one or more of these Riders), there may be important 33 cost differences between the Policy and the Riders.The most important factors that will affect your decision are (a) the amount of Premiums you pay, (b) the cost of insurance charges under the Policy and under the Riders, (c) the investment performance of the Subaccounts in which you allocate your Premiums, (d) your level of risk tolerance, and (e) the length of time you plan to hold the Policy.You should carefully evaluate all of these factors and discuss all of your options with your agent.For more information on electing a Rider, contact our Service Center for a free copy of the SAI, and for personalized illustrations that show different combinations of the Policy with various Riders.These Riders may not be available in all states.Please contact us for further details. We currently offer the following Riders under the Policy: ž Long-Term Care Benefit Riders, which include: ¨ Long-Term Care Acceleration Benefit Rider; ¨ Long-Term Care Waiver Benefit Rider; and ¨ Long-Term Care Extended Insurance Benefit Rider; ž Accelerated Death Benefit Rider; ž Additional Insurance Benefit Rider; ž Change of Insured Rider; ž Children's Term Insurance Rider; ž Convertible Term Life Insurance Rider; ž Disability Waiver Benefit Rider; ž Disability Waiver of Premium Benefit Rider; and ž Final Policy Date Extension Rider. Sale of the Policies The Policy will be sold by individuals who are licensed as our life insurance agents and appointed by us and who are also registered representatives of 1717, or registered representatives of a broker-dealer having a selling agreement with 1717, or registered representatives of a broker-dealer having a selling agreement with these broker-dealers.1717 is located at Christiana Executive Campus, P.O. Box 15626, Wilmington, Delaware 19850, is registered with the SEC under the Securities Exchange Act of 1934 as a broker-dealer, and is a member of the Financial Industry Regulatory Authority (FINRA).1717 was organized under the laws of Pennsylvania on January 22, 1969 as an indirect wholly owned subsidiary of Nationwide Life Insurance Company of America (our parent company).1717 received $16,493,648, $16,865,493, and $20,965,977 during 2007, 2006, and 2005, respectively, as principal underwriter of the Policies and of other variable life insurance policies and variable annuity contracts offered by NLACA and its affiliates.1717 did not retain any compensation as principal underwriter during the past three fiscal years.We decide the insurance underwriting, the determination of Premium Class, and whether to accept or reject an Application.1717 also may reject an Application if the Policy applied for is unsuitable. More information about 1717 and its registered representatives is available at http://www.FINRA.org or by calling (800) 289-9999.You also can obtain an investor brochure from FINRA Regulation that includes information describing its Public Disclosure Program. We offer the Policies to the public on a continuous basis.We anticipate continuing to offer the Policies, but reserve the right to discontinue the offering. Policy Pricing During the Policy's early years, the expenses we incur in distributing and establishing the Policy exceed the deductions we take.Nevertheless, we expect to make a profit over time because variable life insurance is intended to be a long-term financial investment.Accordingly, we have designed the Policy with features and investment options that we believe support and encourage long-term ownership. We make many assumptions and account for many economic and financial factors when we establish the Policy's fees and charges.The following is a discussion of some of the factors that are relevant to the Policy's pricing structure. Distribution, Promotional, and Sales Expenses.Commissions to broker-dealer firms are one of the promotional and sales expenses we incur when distributing the Policy.During the first Policy Year, the maximum sales commission payable to firms will be approximately 91% of Premiums paid up to a specified amount, and 2% of Premiums paid in excess of that amount.During Policy Years 2 through 10, the maximum sales commission will not be more than 2% of Premiums paid, and after Policy Year 10, the maximum sales commission will be 0% of Premiums paid.Further, for each Premium received within 10 years following an increase in Face Amount, a commission on that Premium will be paid up to the specified amount for the increase in each year; the commission will be calculated using the commission rates for the corresponding Policy Year.Expense allowances and bonuses may also be paid, and firms may receive annual renewal compensation of up to 0.25% of the unloaned Policy Account Value.Firms may be required to 34 return first year commission (less the deferred sales charge) if the Policy is not continued through the first Policy Year.In lieu of these premium-based commissions, we may pay an equivalent asset-based commission, or a combination of the two.Individual registered representatives typically receive a portion of the commissions paid to their broker-dealer firm, depending on their particular arrangement.The amount of commissions we pay depends on factors such as the amount of premium we receive from the broker-dealer firm and the scope of the services they provide. In addition to commissions, we may also furnish marketing and expense allowances to certain broker-dealer firms based on our assessment of that firm’s capabilities and demonstrated willingness to promote and market our products.The firms determine how these allowances are spent.If you would like to know the exact compensation arrangement associated with this product, you should consult your registered representative. Information on Portfolio Payments Our Relationship with the Portfolios.The Portfolios incur expenses each time they sell, administer, or redeem their shares.The Separate Account aggregates Policy owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each Portfolio daily.The Separate Account (not the Policy Owners) is the Portfolio shareholder.When the Separate Account aggregates transactions, the Portfolio does not incur the expense of processing individual transactions it would normally incur if it sold its shares directly to the public.We incur these expenses instead. We also incur the distribution costs of selling the Policy (as discussed above), which benefit thePortfolios by providing Policy Owners with Subaccount options that correspond to the Portfolios. An investment adviser or subadviser of aPortfolio or its affiliates may provide us or our affiliates with wholesaling services that assist in the distribution of the Policy and may pay us or our affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the Policy. Types of Payments We Receive.In light of the above, the Portfolios or their affiliates make certain payments to us or our affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the Portfolios attributable to the policies and other variable policies we and our affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the policies, paying expenses that we or our affiliates incur in promoting, marketing, and administering the policies and the Portfolios, and achieving a profit. We or our affiliates receive the following types of payments: · Portfolio 12b-1 fees, which are deducted from Portfolio assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the Portfolio, which may be deducted from Portfolio assets; and · Payments by a Portfolio’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from Portfolio assets and is reflected in mutual fund charges. Furthermore, we benefit from assets invested in our affiliated Portfolios (i.e., Nationwide Variable Insurance Trust) because our affiliates also receive compensation from the Portfolios for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, we may receive more revenue with respect to affiliated Portfolios than unaffiliated Portfolios. We took into consideration the anticipated payments from the Portfolios when we determined the charges imposed under the policies (apart from fees and expenses imposed by the Portfolios).Without these payments, we would have imposed higher charges under the Policy. Amount of Payments We Receive.For the year ended December 31, 2007, the Portfolio payments we and our affiliates received from the Portfolios did not exceed 0.55% (as a percentage of the average daily net assets invested in the Portfolios) offered through this Policy or other variable policies that we and our affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most Portfolios or their affiliates have agreed to make payments to us or our affiliates, although the applicable percentages may vary from Portfolio to Portfolio and some may not make any payments at all.Because the amount of the actual payments we or our affiliates receive depends on the assets of the Portfolios attributable to the Policy, we and our affiliates may receive higher payments from Portfolios with lower percentages (but greater assets) than from Portfolios that have higher percentages (but fewer assets). For additional information related to the amount of payments Nationwide receives, go to www.nationwide.com. Identification of Portfolios.We may consider several criteria when identifying the Portfolios, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor we consider during the identification process is whether the Portfolio’s adviser or subadviser is one of our affiliates or whether the Portfolio, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. 35 There may be Portfolios with lower fees, as well as other variable policies that offer Portfolios with lower fees.You should consider all of the fees and charges of the Policy in relation to its features and benefits when making your decision to invest.Please note that higher Policy and Portfolio fees and charges have a direct effect on your investment performance. State Variations Any state variations in the Policy are covered in a special Policy form for use in that state.The prospectus and SAI provide a general description of the Policy.Your actual Policy and any endorsements or Riders are the controlling documents.If you would like to review a copy of your Policy and its endorsements and Riders, if any, contact our Service Center. Legal Proceedings NLACA is a party to litigation and arbitration proceedings in the ordinary course of its business.It is often not possible to determine the ultimate outcome of the pending investigations and legal proceedings or to provide reasonable ranges of potential losses with any degree of certainty.Some matters, including certain of those referred to below, are in very preliminary stages, and NLACA does not have sufficient information to make an assessment of the plaintiffs’ claims for liability or damages.In some of the cases seeking to be certified as class actions, the court has not yet decided whether a class will be certified or (in the event of certification) the size of the class and class period.In many of the cases, the plaintiffs are seeking undefined amounts of damages or other relief, including punitive damages and equitable remedies, which are difficult to quantify and cannot be defined based on the information currently available.NLACA does not believe, based on information currently known by management, that the outcomes of such pending investigations and legal proceedings are likely to have a material adverse effect on NLACA’s financial position.However, given the large and/or indeterminate amounts sought in certain of these matters and inherent unpredictability of litigation, it is possible that an adverse outcome in certain matters could have a material adverse effect on NLACA’s consolidated financial results in a particular quarterly or annual period. In recent years, life insurance companies have been named as defendants in lawsuits, including class action lawsuits relating to life insurance and annuity pricing and sales practices.A number of these lawsuits have resulted in substantial jury awards or settlements against life insurers other than NLACA. The financial services industry, including mutual fund, variable annuity, retirement plan, life insurance and distribution companies, has also been the subject of increasing scrutiny by regulators, legislators and the media over the past few years.Numerous regulatory agencies, including the SEC, the Financial Industry Regulatory Authority and the New York State Attorney General, have commenced industry-wide investigations regarding late trading and market timing in connection with mutual funds and variable insurance contracts, and have commenced enforcement actions against some mutual fund and life insurance companies on those issues.NLACA has been contacted by or received subpoenas from the SEC and the New York State Attorney General, who are investigating market timing in certain mutual funds offered in insurance products sponsored by NLACA.NLACA has cooperated with these investigations.Information requests from the New York State Attorney General and the SEC with respect to investigations into late trading and market timing were last responded to by NLACA and its affiliates in December 2003 and June 2005, respectively, and no further information requests have been received with respect to these matters. In addition, state and federal regulators and other governmental bodies have commenced investigations, proceedings or inquiries relating to compensation and bidding arrangements and possible anti-competitive activities between insurance producers and brokers and issuers of insurance products, and unsuitable sales and replacements by producers on behalf of the issuer.Also under investigation are compensation and revenue sharing arrangements between the issuers of variable insurance contracts and mutual funds or their affiliates, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, funding agreements issued to back medium-term note medium-term note (“MTN”) programs, recordkeeping and retention compliance by broker/dealers, and supervision of former registered representatives.Related investigations, proceedings or inquiries may be commenced in the future.NLACA and/or its affiliates have been contacted by or received subpoenas from state and federal regulatory agencies and other governmental bodies, state securities law regulators and state attorneys general for information relating to certain of these investigations, including those relating to compensation, revenue sharing and bidding arrangements, anti-competitive activities, unsuitable sales or replacement practices, fee arrangements in retirement plans, the use of side agreements and finite reinsurance agreements, and funding agreements backing the Nationwide Life Insurance Company's, an affiliate, MTN program.NLACA is cooperating with regulators in connection with these inquiries and will cooperate with Nationwide Mutual Insurance Company (“NMIC”) in responding to these inquiries to the extent that any inquiries encompass NMIC’s operations. These proceedings are expected to continue in the future and could result in legal precedents and new industry-wide legislation, rules and regulations that could significantly affect the financial services industry, including mutual fund, retirement plan, life insurance and annuity companies.These proceedings also could affect the outcome of one or more of NLACA’s litigation matters. On October 9, 2003, NLACA’s parent, Nationwide Life Insurance Company of America (NLICA) was named as one of twenty-six defendants in a lawsuit filed in the United States District Court for the Middle District of Pennsylvania entitled Steven L. Flood, Luzerne County Controller and the Luzerne County Retirement Board on behalf of the Luzerne County Employee Retirement System v. Thomas A. Makowski, Esq., et al.NLICA is a defendant as the successor in interest to Provident Mutual Life Insurance Company, which is alleged to have entered into four agreements to manage assets and investments of the Luzerne County Employee Retirement 36 System (the Plan).In their complaint, the plaintiffs alleged that NLICA aided and abetted certain other defendants in breaching their fiduciary duties to the Plan.The plaintiffs also alleged that NLICA violated the Federal Racketeer Influenced and Corrupt Organizations Act by engaging in and conspiring to engage in an improper scheme to mismanage funds in order to collect excessive fees and commissions and that NLICA was unjustly enriched by the allegedly excessive fees and commissions.The complaint seeks treble compensatory damages, punitive damages, a full accounting, imposition of a constructive trust on all funds paid by the Plan to all defendants, pre- and post-judgment interest, and costs and disbursements, including attorneys’ fees.On November 27, 2007, the court granted NLICA’s motion for summary judgment and dismissed all of the federal claims with prejudice. The court declined to exercise jurisdiction over the state claims and dismissed those without prejudice.The plaintiffs have elected not to appeal the court’s decision. There can be no assurance that any such litigation will not have a material adverse effect on NLACA or NLICA in the future. The general distributor is not engaged in any litigation of any material nature. Financial Statements Our financial statements and the financial statements of the Separate Account are contained in the SAI.Our financial statements should be distinguished from the Separate Account's financial statements and you should consider our financial statements only as bearing upon our ability to meet our obligations under the Policies.For a free copy of these financial statements and/or the SAI, please call or write to us at our Service Center. 37 Glossary Application The Application you must complete to purchase a Policy plus all forms required by applicable law or us. Attained Age The Issue Age of the Insured plus the number of full Policy Years since the Policy Date. Beneficiary The person(s) you select to receive the Insurance Proceeds from the Policy. Code The Internal Revenue Code of 1986, as amended. Company (we, us our, NLACA) Nationwide Life and Annuity Company of America, Service Center: 300 Continental Drive, Newark, Delaware 19713, Main Administrative Office: 1000 Chesterbrook Boulevard, Berwyn, Pennsylvania 19312, telephone: (800) 688-5177. Evidence of Insurability Medical records or other documentation that we may require to satisfy our underwriting standards.We may require different and/or additional evidence depending on the Insured's Premium Class; for example, we generally require more documentation for Insureds in classes with extra ratings.We also may require different and/or additional evidence depending on the transaction requested; for example, we may require more documentation for the issuance of a Policy than for an increase in Face Amount. Face Amount The dollar amount of insurance selected by the Owner.The Face Amount may be increased or decreased after issue, subject to certain conditions.The Face Amount is a factor in determining the death benefit, surrender charges, and additional surrender charges. Final Policy Date The Policy Anniversary nearest the Insured's Attained Age 100, at which time the Policy will end and you will be paid the Policy Account Value less any Indebtedness and any unpaid Monthly Deductions.Subject to state availability, you may elect to continue the Policy beyond the Insured's Attained Age 100 under the Final Policy Date Extension Rider. Free Look Period The period shown on your Policy's cover page during which you may examine and return the Policy to us at our Service Center and receive a refund.The length of the Free Look Period varies by state. Fund An investment company that is registered with the SEC.The Policy allows you to invest in certain Portfolios of the Funds that are listed earlier in this prospectus. Grace Period A 61-day period after which a Policy will Lapse if you do not make a sufficient payment. Guaranteed Account Part of our general account.Amounts allocated to the Guaranteed Account earn at least 4% annual interest. Indebtedness The total amount of all outstanding Policy loans, including both principal and interest due. Initial Face Amount The Face Amount on the Policy Issue Date. Insurance Proceeds The amount we pay to the Beneficiary when we receive due proof of the Insured's death.We deduct any Indebtedness and unpaid Monthly Deductions before making any payment. Insured The person whose life is insured by the Policy. Issue Age The Insured's age on the Insured's birthday nearest the Policy Date. Lapse When your Policy terminates without value after a Grace Period.You may reinstate a lapsed Policy, subject to certain conditions. Loan Account The account to which we transfer collateral for a Policy loan from the Subaccounts and/or the Guaranteed Account. Minimum Guaranteed Premium The amount necessary to guarantee the Policy will not Lapse during the first 5 Policy Years (during the first 8 Policy Years for Policies issued on or before July 31, 2005).It is equal to the minimum annual premium (as set forth in your Policy) multiplied by the number of months since the Policy Date (including the current month) divided by 12. Minimum Initial Premium An amount equal to the minimum annual premium (as set forth in your Policy) multiplied by the following factor for your premium billing mode: annual 1.000; semi-annual 0.500; quarterly 0.250; monthly 0.167. Monthly Deduction This is the monthly amount we deduct from the Policy Account Value on each Policy Processing Day.The Monthly Deduction includes the cost of insurance charge, the monthly administrative charge, the initial administrative charge (during the first Policy Year), and charges for any Riders. Net Cash Surrender Value The amount we pay when you Surrender your Policy.It is equal to: (1) the Policy Account Value as of the date of Surrender; minus (2) any surrender charge or additional surrender charge; minus (3) any Indebtedness. Net Premiums Premiums less the premium expense charge. Owner (you, your) The person entitled to exercise all rights as Owner under the Policy. Policy Account Value The sum of your Policy's values in the Subaccounts, the Guaranteed Account, and the Loan Account. 38 Policy Anniversary The same day and month as the Policy Date in each year following the first Policy Year. Policy Date The date set forth in the Policy that is used to determine Policy Anniversaries, Policy Processing Days, and Policy Years.The Policy Date is generally the same as the Policy Issue Date but, subject to state approval, may be another date agreed upon by the proposed Insured and us.The Policy Date may not be more than 6 months prior to the Policy Issue Date. Policy Issue Date The date on which the Policy is issued.It is used to measure suicide and contestable periods. Policy Processing Day This is the same day as the Policy Date in each successive month.If there is no day in a calendar month that coincides with the Policy Date, or if that day falls on a day that is not a Valuation Day, then the Policy Processing Day is the next Valuation Day.On each Policy Processing Day, we determine Policy charges and deduct them from the Policy Account Value. Policy Year A year that starts on the Policy Date or on a Policy Anniversary. Portfolio A separate investment Portfolio of a Fund.Each Subaccount invests exclusively in one Portfolio of a Fund. Premium Class The classification of the Insured for cost of insurance purposes.The standard classes are: smoker, nonsmoker, and preferred.We also have classes with extra ratings. Premiums All payments you make under the Policy other than repayments of Indebtedness. Rider An amendment, addition, or endorsement to the Policy that changes the terms of the Policy by: (1) expanding Policy benefits; (2) restricting Policy benefits; or (3) excluding certain conditions from the Policy's coverage.A Rider that is added to the Policy becomes part of the Policy. SAI The Statement of Additional Information ("SAI") that contains additional information regarding the Policy.The SAI is not a prospectus, and should be read together with the prospectus.You may obtain a copy of the SAI by writing or calling us at our Service Center. Separate Account Nationwide Provident VLI Separate Account A.It is a separate investment account that is divided into Subaccounts, each of which invests in a corresponding Portfolio. Service Center The Technology and Service Center located at 300 Continental Drive, Newark, Delaware 19713. Subaccount A subdivision of Nationwide Provident VLI Separate Account A.We invest each Subaccount's assets exclusively in shares of one Portfolio. Surrender To cancel the Policy by signed Request from the Owner and return of the Policy to us at our Service Center. Target Premium An amount of Premium payments, computed separately for each increment of Face Amount, used to compute surrender charges and additional surrender charges. Valuation Day Each day that the New York Stock Exchange is open for business and any other day on which there is a sufficient degree of trading with respect to a Subaccount's portfolio of securities to materially affect the value of that Subaccount.As of the date of this prospectus, we are open whenever the New York Stock Exchange is open, other than the Fridays following Thanksgiving and Christmas. Valuation Period The period beginning at the close of business on one Valuation Day (which is when the New York Stock Exchange closes, usually 4:00 p.m., Eastern Time) and continuing to the close of business on the next Valuation Day. Written Notice or Request The Written Notice or Request you must complete, sign, and send to us at our Service Center to request or exercise your rights as Owner under the Policy.To be complete, each Written Notice or Request must: (1) be in a form we accept; (2) contain the information and documentation that we determine in our sole discretion is necessary for us to take the action you request or for you to exercise the right specified; and (3) be received at our Service Center.You may obtain the necessary form by calling us at (800) 688-5177. 39 Appendix A: Portfolio Information The Portfolios listed below are designed primarily as investments for variable annuity contracts and variable life insurance policies issued by insurance companies.There is no guarantee that the investment objectives will be met. Please refer to the prospectus for each Portfolio for more detailed information. American Century Variable Portfolios, Inc. - American Century VP Income & Growth Fund: Class I This Portfolio is only available in Policies issued before May 1, 2004 Investment Adviser: American Century Investment Management, Inc. Investment Objective: Capital growth by investing in common stocks. American Century Variable Portfolios, Inc. - American Century VP Ultra Fund: Class I This Portfolio is only available in Policies issued before May 1, 2007 Investment Adviser: American Century Investment Management, Inc. Investment Objective: Long-term capital growth. Dreyfus Investment Portfolios - Small Cap Stock Index Portfolio: Service Shares Investment Adviser: The Dreyfus Corporation Sub-adviser: Mellon Capital Management Investment Objective: To match performance of the S&P SmallCap 600 Index®. Dreyfus Variable Investment Fund - Appreciation Portfolio: Initial Shares Investment Adviser: The Dreyfus Corporation Sub-adviser: Fayez Sarofim Investment Objective: Long-term capital growth consistent with the preservation of capital. Federated Insurance Series - Federated Quality Bond Fund II: Primary Shares This Portfolio is only available in Policies issued before May 1, 2008 Investment Adviser: Federated Investment Management Company Investment Objective: Current income. Fidelity Variable Insurance Products Fund - VIP Equity-Income Portfolio: Service Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Reasonable income. Fidelity Variable Insurance Products Fund - VIP Growth Portfolio: Service Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Capital appreciation. Fidelity Variable Insurance Products Fund - VIP Investment Grade Bond Portfolio: Service Class Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Investments Money Management, Inc. Investment Objective: High level of current income. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: Fidelity Management & Research Company Sub-adviser: Fidelity Research & Analysis Company Investment Objective: Long-term capital growth. Fidelity Variable Insurance Products Fund - VIP Overseas Portfolio: Service Class R Investment Adviser: Fidelity Management & Research Company Sub-adviser: FMR Co., Inc. Investment Objective: Long-term capital growth. This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). 40 Janus Aspen Series - Forty Portfolio: Service Shares Investment Adviser: Janus Capital Management LLC Investment Objective: Long-term growth of capital. Nationwide Variable Insurance Trust - NVIT Core Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: The Fund seeks a high level of current income. Nationwide Variable Insurance Trust - NVIT Government Bond Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: To provide a high level of income as is consistent with the preservation of capital. Nationwide Variable Insurance Trust - NVIT Investor Destinations Aggressive Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: To maximize growth of capital consistent with a more aggressive level of risk as compared to the other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - NVIT Investor Destinations Conservative Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of return consistent with a conservative level of risk compared to the other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderate Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of total return consistent with a moderate level of risk as compared to other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Aggressive Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: Growth of capital, but also seeks income consistent with a moderately aggressive level of risk as compared to the other Investor Destinations Funds. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. Nationwide Variable Insurance Trust - NVIT Investor Destinations Moderately Conservative Fund: Class II Investment Adviser: Nationwide Fund Advisors Investment Objective: High level of total return consistent with a moderately conservative level of risk. The Nationwide NVIT Investor Destinations Funds are designed to provide diversification and asset allocation across several types of investments and asset classes, primarily by investing in underlying funds.Therefore, a proportionate share of the fees and expenses of the underlying funds are indirectly borne by investors.Please refer to the prospectus for Nationwide NVIT Investor Destinations Funds for more information. 41 Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class IV Investment Adviser: Nationwide Fund Advisors Sub-adviser: Nationwide Asset Management, LLC Investment Objective: High level of current income as is consistent with the preservation of capital and maintenance of liquidity. Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Growth Fund: Class I Investment Adviser: Nationwide Fund Advisors Sub-adviser: Goldman Sachs Asset Management; Neuberger Berman Management Inc. and Wells Fargo Investment Management Investment Objective: The fund seeks long-term capital growth. Nationwide Variable Insurance Trust - NVIT S&P 500 Index Fund: Class IV Investment Adviser: Nationwide Fund Advisors Sub-adviser: BlackRock Investment Management, LLC Investment Objective: Long-term capital appreciation. Oppenheimer Variable Account Funds - Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Capital appreciation by investing in securities of well-known, established companies. Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Class 3 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation This underlying mutual fund assesses a short-term trading fee (please see "Short-Term Trading Fees" earlier in this prospectus). Oppenheimer Variable Account Funds - Oppenheimer Global Securities Fund/VA: Non-Service Shares This Portfolio is no longer available to accept transfers or new premium payments effective May 1, 2004 Investment Adviser: OppenheimerFunds, Inc. Investment Objective: Long-term capital appreciation by investing a substantial portion of its assets in securities of foreign issuers, "growth-type" companies, cyclical industries and special situations that are considered to have appreciation Vanguard Variable Insurance Fund - Equity Income Portfolio Investment Adviser: Wellington Management Company, LLP, and The Vanguard Group, Inc. Investment Objective: An above average level of current income and reasonable long-term capital appreciation. Vanguard Variable Insurance Fund - High Yield Bond Portfolio Investment Adviser: The Vanguard Group, Inc. Investment Objective: A high level of current income. Vanguard Variable Insurance Fund - Mid-Cap Index Portfolio Investment Adviser: The Vanguard Group, Inc. Investment Objective: To track the performance of the Morgan Stanley Capital International/MSCI/US MidCap 450 Index that measures the investment return of mid-capitalization stocks. Vanguard Variable Insurance Fund - Total Bond Market Index Portfolio Investment Adviser: The Vanguard Group, Inc. Investment Objective: To track the performance of the Lehman Brothers Aggregate Bond Index. 42 To learn more about the Policy, you should read the SAI dated the same date as this prospectus.For a free copy of the SAI, to receive personalized illustrations of death benefits, Net Cash Surrender Values, and Policy Account Values, and to request other information about the Policy please call or write to us at our Service Center, 300 Continental Drive, Newark, DE 19713, (800) 688-5177. The SAI has been filed with the SEC and is incorporated by reference into this prospectus.The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI and other information about the Policy and us.Information about us and the Policy (including the SAI) may also be reviewed and copied at the SEC's Public Reference Room in Washington, DC, or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, treet, N. E., Washington, DC 20549-8090.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Investment Company Act of 1940 Registration File No.811-8722 Securities Act of 1933 Registration File No. 333-98631 43 Options Elite NATIONWIDE PROVIDENT VLI SEPARATE ACCOUNT A (Registrant) NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA (Depositor) Main Administrative Office: 1000 Chester Brook Boulevard Berwyn, Pennsylvania 19312 (610) 407-1717 Service Center: 300 Continental Drive Newark, Delaware 19713 (800) 688-5177 STATEMENT OF ADDITIONAL INFORMATION Individual Flexible Premium Adjustable Variable Life Insurance Policy This Statement of Additional Information ("SAI") contains additional information regarding the individual flexible premium adjustable variable life insurance policy (the "Policy") offered by Nationwide Life and Annuity Company of America ("NLACA").This SAI is not a prospectus, and should be read together with the prospectus for the Policy dated May 1, 2008 and the prospectuses for the Portfolios.The prospectus is incorporated by reference into this SAI.You may obtain a copy of these prospectuses FREE OF CHARGE by writing or calling us at our address or phone number shown above.Capitalized terms in this SAI have the same meanings as in the prospectus for the Policy.No information is incorporated by reference into this SAI. The date of this Statement of Additional Information is May 1, 2008. Table of Contents of Statement of Additional Information Page Additional Policy Information 3 The Policy Temporary Insurance Coverage Our Right to Contest the Policy Misstatement of Age or Sex Suicide Exclusion Assignment The Beneficiary More Information on Ownership Rights Changing Death Benefit Options Premium Classes Loan Interest Effect of Policy Loans Allocations After Increase in Face Amount Delays in Payments We Make Dollar Cost Averaging Automatic Asset Rebalancing Charge Discounts for Sales to Certain Policies Payment of Policy Benefits Policy Termination Supplemental Benefits and Riders 8 Long-Term Care Benefit Riders Accelerated Death Benefit Rider Additional Insurance Benefit Rider Other Riders Illustrations 13 Performance Data 13 Rating Agencies Money Market Yields Historical Performance of the Subaccounts Standard & Poor’s 13 1 Table of Contents of Statement of Additional Information (Continued) Page Additional Information 14 Potential Conflicts of Interest Policies Issued in Conjunction with Employee Benefit Plans Legal Developments Regarding Unisex Actuarial Tables Safekeeping of Account Assets Reports to Owners Records Experts Additional Information about the Company Additional Information about the Separate Account Other Information Financial Statements 17 2 Additional Policy Information The Policy The Policy, Application(s), Policy's specification page, and any Riders are the entire contract.Only statements made in the Applications can be used to void the Policy or to deny a claim.We assume that all statements in an Application are made to the best of the knowledge and belief of the person(s) who made them, and, in the absence of fraud, those statements are considered representations and not warranties.We rely on those statements when we issue or change a Policy.As a result of differences in applicable state laws, certain provisions of the Policy may vary from state to state.The Policy is not eligible for dividends and is non-participating. Temporary Insurance Coverage Before full insurance coverage takes effect, you may receive temporary insurance coverage (subject to our underwriting rules and Policy conditions) if: 1. You answer "no" to the health questions in the temporary insurance agreement; 2. You pay the Minimum Initial Premium when the Application is signed; and 3. The Application is dated the same date as, or earlier than, the temporary insurance agreement. Temporary insurance coverage will take effect as of the date of the temporary insurance agreement.Temporary insurance coverage shall not exceed the lesser of: 1. The Face Amount applied for, including term insurance Riders; or 2. $500,000. If we do not approve your Application, we will make a full refund of the initial Premium paid with the Application. Temporary life insurance coverage is void if the Application contains any material misrepresentation.Benefits will also be denied if any proposed Insured commits suicide. Temporary life insurance coverage terminates automatically, and without notice, on the earliest of: ¢ 5 days from the date we mail you notification of termination of coverage; or ¢ the date that full insurance coverage takes effect under the Policy; or ¢ the date a policy, other than the Policy applied for, is offered to you; or ¢ the 90th day from the date of the temporary agreement. Our Right to Contest the Policy In issuing the Policy, we rely on all statements made by or for you and/or the Insured in the Application or in a supplemental Application.Therefore, we may contest the validity of the Policy based on material misstatements made in the Application (or any supplemental Application). However, we will not contest the Policy after the Policy has been in force during the Insured's lifetime for 2 years from the Policy Issue Date.Likewise, we will not contest any Policy change that requires Evidence of Insurability, or any reinstatement of the Policy, after such change or reinstatement has been in effect during the Insured's lifetime for 2 years. Misstatement of Age or Sex If the Insured's Issue Age or sex was stated incorrectly in the Application, we will adjust the death benefit and any benefits provided by Riders to the amount that would have been payable at the correct Issue Age and sex based on the most recent Monthly Deduction.No adjustment will be made to the Policy Account Value. Suicide Exclusion If the Insured commits suicide, while sane or insane, within 2 years of the Policy Issue Date, the Policy will terminate and our liability will be limited to an amount equal to the Premiums paid, less any Indebtedness, and less any partial withdrawals previously paid. If the Insured commits suicide, while sane or insane, within 2 years from the effective date of any change which increases the death benefit, the Policy will terminate and our liability with respect to the amount of increase will be limited to the sum of the Monthly Deductions for the cost of insurance attributable to the increase and the expense charge for the increase in Face Amount previously deducted from Policy Account Value. Certain states may require suicide exclusion provisions that differ from those stated here. 3 Assignment You may assign the Policy but we will not be bound by any assignment unless it is in writing and we have received it at our Service Center.Your rights and those of any other person referred to in the Policy will be subject to the assignment.We assume no responsibility for the validity of any assignments. The Beneficiary The Beneficiary is entitled to the Insurance Proceeds under the Policy.The Beneficiary is as stated in the Application, unless later changed.When a Beneficiary is designated, any relationship shown is to the Insured, unless otherwise stated.If two or more persons are named, those surviving the Insured will share the Insurance Proceeds equally, unless otherwise stated.If none of the persons named survives the Insured, we will pay the Insurance Proceeds in one sum to the Insured's estate. More Information on Ownership Rights You, as the Owner, may exercise certain rights under the Policy, including the following: Selecting and Changing the Beneficiary · You designate the Beneficiary (the person to receive the Insurance Proceeds when the Insured dies) in the Application. · You may designate more than one Beneficiary.If you designate more than one Beneficiary, then each Beneficiary that survives the Insured shares equally in any Insurance Proceeds unless the Beneficiary designation states otherwise. · If there is not a designated Beneficiary surviving at the Insured's death, we will pay the Insurance Proceeds in a lump sum to the Insured's estate. · You can change the Beneficiary by providing us with Written Notice while the Insured is living. · The change is effective as of the date you complete and sign the Written Notice, regardless of whether the Insured is living when we receive the notice. · We are not liable for any payment or other actions we take before we receive your Written Notice. · A Beneficiary generally may not pledge, commute, or otherwise encumber or alienate payments under the Policy before they are due. Changing the Owner · You may change the Owner by providing a Written Notice to us at any time while the Insured is alive. · The change is effective as of the date you complete and sign the Written Notice, regardless of whether the Insured is living when we receive the request. · We are not liable for any payment or other actions we take before we receive your Written Notice. · Changing the Owner does not automatically change the Beneficiary or the Insured. · Changing the Owner may have tax consequences.You should consult a tax adviser before changing the Owner. Assigning the Policy · You may assign Policy rights while the Insured is alive by submitting Written Notice to us at our Service Center. · Your interests and the interests of any Beneficiary or other person will be subject to any assignment. · You retain any ownership rights that are not assigned. · Assignments are subject to any Policy loan. · We are not: ž bound by any assignment unless we receive a Written Notice of the assignment; ž responsible for the validity of any assignment or determining the extent of an assignee's interest; or ž liable for any payment we make before we receive Written Notice of the assignment. · Assigning the Policy may have tax consequences.You should consult a tax adviser before assigning the Policy. Changing Death Benefit Options The following rules apply to any change in death benefit options: ¢ You must submit a Written Request for any change in death benefit options. ¢ We may require you to return your Policy to make a change. 4 ¢ The effective date of the change in death benefit option will be the Policy Processing Day on or following the date when we approve your request for a change. If you change from Option A to Option B: ü We will first decrease the Face Amount (beginning with the most recent increase, then the next most recent increases in succession, and then the Initial Face Amount) and then any applicable Rider coverage amounts by the Policy Account Value on the effective date of the change. ü The death benefit will not change on the effective date of the change. ü The net amount at risk will generally remain level.This means there will be a relative increase in the cost of insurance charges over time because the net amount at risk will remain level rather than decrease as the Policy Account Value increases (unless the death benefit is based on the applicable percentage of Policy Account Value). ü If the Face Amount or applicable Rider coverage amount would be reduced to less than the minimum Initial Face Amount or minimum amount in which the Policy or applicable Rider could be issued, then we will not allow the change in death benefit option. If you change from Option B to Option A: ü The Face Amount will be increased by the Policy Account Value on the effective date of the change. ü The death benefit will not change on the effective date of the change. ü Unless the death benefit is based on the applicable percentage of Policy Account Value, if the Policy Account Value increases, the net amount at risk will decrease over time, thereby reducing the cost of insurance charge. Premium Classes We currently place each Insured into one of three standard Premium Classes – preferred, nonsmoker, and smoker – or into a Premium Class with extra ratings.In an otherwise identical Policy, an Insured in the standard class will have a lower cost of insurance rate than an Insured in a class with extra ratings. u The preferred Premium Class is only available if the Face Amount equals or exceeds $100,000.Preferred Insureds generally will incur lower cost of insurance rates than Insureds who are classified as nonsmokers. u Nonsmoking Insureds generally will incur lower cost of insurance rates than Insureds who are classified as smokers in the same Premium Class.The nonsmoker designation is not available for Insureds under Attained Age 21, but shortly before an Insured attains age 21, we may notify the Insured about possible classification as a nonsmoker.If the Insured does not qualify as a nonsmoker or does not respond to the notification, cost of insurance rates will remain as shown in the Policy.However, if the Insured does respond to the notification, and qualifies as a nonsmoker, the cost of insurance rates will be changed to reflect the nonsmoker classification. u Premium Classes with extra ratings generally reflect higher mortality risks and thus higher cost of insurance rates.We may place an Insured into a Premium Class with extra ratings for a temporary period of time, due to occupation or temporary illness.We also may place an Insured into a Premium Class with permanent extra ratings. Loan Interest Charged Loan Interest.Interest is due and payable at the end of each Policy Year.Unpaid interest becomes part of the outstanding loan and accrues interest, beginning 23 days after the Policy Anniversary.Unpaid interest is allocated based on your written instructions.If there are no such instructions or the Policy Account Value in the specified Subaccounts is insufficient to allow the collateral for the unpaid interest to be transferred, the interest is allocated based on the proportion that the Guaranteed Account value and the value in the Subaccounts bear to the total unloaned Policy Account Value. Earned Loan Interest.We transfer earned loan interest to the Subaccounts and/or the Guaranteed Account and recalculate collateral: (a) when loan interest is paid or added to the loaned amount; (b) when a new loan is made; and (c) when a loan repayment is made.A transfer to or from the Loan Account will be made to reflect any recalculation of collateral.At any time, the amount of the outstanding loan under a Policy equals the sum of all loans (including due and unpaid charged interest added to the loan balance) minus any loan repayments. Effect of Policy Loans A loan, whether or not repaid, affects the Policy, the Policy Account Value, the Net Cash Surrender Value, and the death benefit.The Insurance Proceeds and Net Cash Surrender Value include reductions for the amount of any Indebtedness.Repaying a loan causes the death benefit and Net Cash Surrender Value to increase by the amount of the repayment.As long as a loan is outstanding, we hold an amount as collateral for the loan in the Loan Account.This amount is not affected by the investment performance of the Subaccounts and may not be credited with the interest rates accruing on the Guaranteed Account.Amounts transferred from the Separate Account to the Loan Account will affect the Policy Account Value, even if the loan is repaid, because we credit these amounts with an interest rate we declare rather than with a rate of return that reflects the investment performance of the Separate Account. 5 Accordingly, the effect on the Policy Account Value and death benefit could be favorable or unfavorable, depending on whether the investment performance of the Subaccounts and the interest credited to the Guaranteed Account is less than or greater than the interest being credited on the assets in the Loan Account while the loan is outstanding.Compared to a Policy under which no loan is made, values under a Policy with an outstanding loan will be lower when the earned interest rate is less than the investment performance of assets held in the Subaccounts and interest credited to the Guaranteed Account.The longer a loan is outstanding, the greater the effect of a Policy loan is likely to be. Allocations After Increase in Face Amount If you increase your Face Amount, we use a special method to allocate a portion of your existing Policy Account Value to the increase.We also use this method to allocate Premium payments, made on or after the effective date of the increase, between the Initial Face Amount and the increase. This special method involves allocating according to a ratio between: 1. the guideline annual premium for the Initial Face Amount; and 2. the guideline annual premium for the total Face Amount on the effective date of the increase (before any deductions are made). ž The guideline annual premium is defined in regulations under the Investment Company Act of 1940, as amended.It is used in connection with the calculation of surrender charges.It is approximately equal to the amount of Premium that would be required on an annual basis to keep the Policy in force if the Policy had a mandatory fixed premium schedule assuming (among other things) a 5% net investment return. If there is more than one increase in Face Amount, guideline annual premiums for each increase in Face Amount are used to allocate Policy Account Values and subsequent Premium payments among the various increases. Delays in Payments We Make We usually pay the amounts of any Surrender, partial withdrawal, Insurance Proceeds, loan, or settlement options within 7 days after we receive all applicable Written Notices, permitted telephone, fax, and/or e-mail requests, and/or due proofs of death.However, we can postpone these payments if: ž the New York Stock Exchange is closed, other than customary weekend and holiday closing, or trading on the New York Stock Exchange is restricted as determined by the Securities and Exchange Commission ("SEC"); or ž the SEC permits, by an order, the postponement of any payment for the protection of Owners; or ž the SEC determines that an emergency exists that would make the disposal of securities held in the Separate Account or the determination of their value not reasonably practicable. We have the right to defer payment of amounts from the Guaranteed Account for up to 6 months after receipt of the payment request.We will pay interest on any payment deferred for 30 days or more at an annual rate of 3%. If you have submitted a check or draft to our Service Center, we have the right to defer payment of Surrenders, partial withdrawals, Insurance Proceeds, or payments under a settlement option until the check or draft has been honored. Due to federal laws designed to counter terrorism and prevent money laundering by criminals, we may be required to reject a Premium payment.We also may be required to provide additional information about your account to government regulators.In addition, we also may be required to block your account and thereby refuse to pay any request for transfers, withdrawals, Surrenders, loans, or death benefits, until instructions are received from the appropriate regulator. Dollar Cost Averaging If you elect the dollar cost averaging program offered under the Policy, each month on the Policy Processing Day we will automatically transfer equal amounts (minimum $500) from the chosen Subaccount to your designated "target accounts" in the percentages selected.You may have multiple target accounts. To participate in dollar cost averaging, you must elect a period of time and place the following minimum amount in any one Subaccount (not the Guaranteed Account): Dollar Cost Averaging Period Minimum Amount 6 Months $3,000 12 Months $6,000 18 Months $9,000 24 Months $12,000 30 Months $15,000 36 Months $18,000 6 If you have elected dollar cost averaging, the program will start on the first Policy Processing Day after the later of: 1. The Policy Date; 2. The end of the 15-day period when Premiums have been allocated to the Money Market Subaccount; or 3. When the value of the chosen Subaccount equals or exceeds the greater of: (a) the minimum amount stated above; or (b) the amount of the first monthly transfer. Dollar cost averaging will end if: žwe receive your Written Request to cancel your participation; žthe value in the chosen Subaccount is insufficient to make the transfer; žthe specified number of transfers has been completed; or žthe Policy enters the Grace Period. You will receive Written Notice confirming each transfer and when the program has ended.You are responsible for reviewing the confirmation to verify that the transfers are being made as requested.There is no additional charge for dollar cost averaging.A transfer under this program is not considered a transfer for purposes of assessing the transfer fee.We may modify, suspend, or discontinue the dollar cost averaging program at any time upon 30 days' Written Notice to you.You cannot choose dollar cost averaging if you are participating in the automatic asset rebalancing program or if a Policy loan is outstanding. Automatic Asset Rebalancing If you elect the automatic asset rebalancing program offered under the Policy, we will automatically reallocate your Policy Account Value in the Subaccounts you are invested in at the end of each quarterly or annual period to match your Policy's currently effective premium allocation schedule. To participate in the automatic asset rebalancing program: žyou must elect this feature in the Application or after issue by submitting an automatic asset rebalancing request form to our Service Center; and žyou must have a minimum Policy Account Value of $1,000. There is no additional charge for the automatic asset rebalancing program.Any reallocation that occurs under the automatic asset rebalancing program will not be counted towards the 12 "free" transfers allowed during each Policy Year.You can end this program at any time. Automatic asset rebalancing will end if: žthe total value in the Subaccounts is less than $1,000; žyou make a transfer; žyou make a change to the current premium allocation instructions; or žwe receive your Written Request to terminate the program. We may modify, suspend, or discontinue the automatic asset rebalancing program at any time.You cannot choose automatic asset rebalancing if you are participating in the dollar cost averaging program. Charge Discounts for Sales to Certain Policies The Policy is available for purchase by individuals, corporations, and other groups.We may reduce or waive certain charges (such as the premium expense charge, initial administrative charge, surrender charge, monthly administrative charge, monthly cost of insurance, or other charges) where the size or nature of such sales results in savings to us with respect to sales, underwriting, administrative, or other costs.We also may reduce or waive charges on Policies sold to officers, directors, and employees of NLACA or its affiliates.The extent and nature of the reduction or waiver may change from time to time, and the charge structure may vary. Generally, we reduce or waive charges based on a number of factors, including: · the number of Insureds; · the size of the group of purchasers; · the total Premium expected to be paid; · total assets under management for the Owner; · the nature of the relationship among individual Insureds; · the purpose for which the Policies are being purchased; · the expected persistency of individual Policies; and · any other circumstances which are rationally related to the expected reduction in expenses. Reductions or waivers of charges will not discriminate unfairly among Policy Owners. 7 Payment of Policy Benefits Benefit Payable on Final Policy Date.If the Insured is living on the Final Policy Date (at Insured's Attained Age 100), we will pay you the Policy Account Value less any Indebtedness and any unpaid Monthly Deductions.Insurance coverage under the Policy will then end.Payment will generally be made within 7 days of the Final Policy Date, although we may postpone this payment under certain conditions.You may elect to continue the Policy beyond Insured's Attained Age 100 under the Final Policy Date Extension Rider. Insurance Proceeds.Insurance Proceeds will ordinarily be paid to the Beneficiary within 7 days after we receive proof of the Insured's death and all other requirements are satisfied, including receipt by us at our Service Center of all required documents.Generally, we determine the amount of a payment from the Separate Account as of the date of death.We pay Insurance Proceeds in a single sum unless you have selected an alternative settlement option.If Insurance Proceeds are paid in a single sum, we pay interest at an annual rate of 3% (unless we declare a higher rate) on the Insurance Proceeds from the date of death until payment is made.We may postpone payment of Insurance Proceeds under certain conditions. Settlement Options.In lieu of a single sum payment on death, Surrender, or maturity, you may elect one of the following settlement options.Payment under these settlement options will not be affected by the investment performance of any Subaccounts after proceeds are applied.As part of our general account assets, settlement options proceeds may be subject to claims of creditors.Even if the death benefit under the Policy is excludible from income, payments under settlement options may not be excludible in full.This is because earnings on the death benefit after the Insured's death are taxable and payments under the settlement options generally include such earnings.You should consult a tax adviser as to the tax treatment of payments under settlement options. u Proceeds at Interest Option.Proceeds are left on deposit to accumulate with us with interest payable at 12, 6, 3, or 1-month intervals. u Installments of a Specified Amount Option.Proceeds are payable in equal installments of the amount elected at 12, 6, 3, or 1 month intervals, until proceeds applied under the option and interest on the unpaid balance and any additional interest are exhausted. u Installments for a Specified Period Option.Proceeds are payable in a number of equal monthly installments.Alternatively, the installments may be paid at 12, 6, or 3-month intervals.Payments may be increased by additional interest, which would increase the installments certain. u Life Income Option.Proceeds are payable in equal monthly installments during the payee's life.Payments will be made either with or without a guaranteed minimum number.If there is to be a minimum number of payments, they will be for either 120 or 240 months or until the proceeds applied under the option are exhausted. u Joint and Survivor Life Income Option.Proceeds are payable in equal monthly installments, with a number of installments certain, during the joint lives of the payee and one other person and during the life of the survivor.The minimum number of payments will be for either 120 or 240 months. A guaranteed interest rate of 3% per year applies to the above settlement options.We may declare additional rates of interest in our sole discretion.We may also agree to other arrangements, including those that offer check-writing capabilities with non-guaranteed interest rates. Policy Termination Your Policy will terminate on the earliest of: ¨ the Final Policy Date; ¨ the end of the Grace Period without a sufficient payment; ¨ the date the Insured dies; or ¨ the date you Surrender the Policy. Supplemental Benefits and Riders Long-Term Care Benefit Riders We offer the following three Long-Term Care Benefit Riders: ¨ Long-Term Care Acceleration Benefit Rider ("LTC Acceleration Rider") ¨ Long-Term Care Waiver Benefit Rider ("LTC Waiver Rider") ¨ Long-Term Care Extended Insurance Benefit Rider ("LTC Extended Rider") 8 If you elect to add the LTC Acceleration Rider to your Policy, you must also add the LTC Waiver Rider, while you may also add the LTC Extended Rider.You cannot elect to add either the LTC Waiver Rider or the LTC Extended Rider alone. The Riders have conditions that may affect other rights and benefits that you have under the Policy.For example, we restrict your ability to allocate Premiums and Policy Account Value to the Separate Account while benefits are being paid.In addition, each Rider imposes a separate monthly charge that will be deducted from your Policy Account Value as part of the Monthly Deduction. If you reside in a state that has approved the Long-Term Care Benefit Riders, you may generally elect to add them to your Policy at any time, subject to our receiving satisfactory additional Evidence of Insurability and increasing the Face Amount.The Long-Term Care Benefit Riders may not be available in all states and the terms under which they are available may vary from state to state. These Riders may not cover all of the long-term care expenses incurred by the Insured during the period of coverage.Each Rider contains specific details that you should review before adding the Rider to your Policy.You should consult a tax adviser before adding the LTC Acceleration Rider or the LTC Extended Rider to your Policy. 1. Long-Term Care Acceleration Benefit Rider Operation of the Long-Term Care Acceleration Benefit Rider.The LTC Acceleration Rider provides for periodic payments to you of a portion of the death benefit if the Insured becomes chronically ill so that the Insured: (1) is unable to perform at least 2 activities of daily living without substantial human assistance for a period of at least 90 days due to a loss of functional capacity; or (2) requires substantial supervision to protect the Insured from threats to health and safety due to his or her own severe cognitive impairment. Benefits under this Rider will not begin until we receive proof that the Insured is chronically ill and 90 calendar days have elapsed since receiving "qualified long-term care service" as defined in the Rider while the Policy was in force (the "elimination period").You must continue to submit periodic evidence of the Insured's continued eligibility for Rider benefits. We determine a maximum amount of death benefit that we will pay for each month of qualification.This amount, called the "Maximum Monthly Benefit," is the acceleration death benefit, as defined in the Rider, divided by the minimum months of acceleration benefits stated in the Policy schedule.The actual amount of any benefit is based on the expense incurred by the Insured, up to the Maximum Monthly Benefit, for qualified long-term care service in a calendar month.Certain types of expenses may be limited to a stated percentage of the Maximum Monthly Benefit.Expenses incurred during the elimination period, however, are excluded from any determination of a benefit. Each benefit payment reduces the remaining death benefit under your Policy, and causes a proportionate reduction in your Face Amount, Policy Account Value, and surrender charge.If you have a Policy loan, we will use a portion of each benefit to repay Indebtedness.We will recalculate the Maximum Monthly Benefit if you make a partial withdrawal of Policy Account Value, and for other events described in the Rider. Restrictions on Other Rights and Benefits.Before we begin paying any benefits, we will transfer all Policy Account Value from the Separate Account to the Guaranteed Account.In addition, you will not be permitted to transfer Policy Account Value or allocate any additional Premiums to the Separate Account while Rider benefits are being paid.Your participation in any of the automatic investment plans (such as dollar cost averaging) will also be suspended during this period.If the death benefit on your Policy is Option B, we will change it to Option A. If the Insured no longer qualifies for Rider benefits, is not chronically ill, and your Policy remains in force, you will be permitted to allocate new Premiums or transfer existing Policy Account Value to the Separate Account, and to change your death benefit option.We will waive restrictions on transfers from the Guaranteed Account to the Separate Account in connection with such transfers. Charges for the Rider.The LTC Acceleration Rider imposes a monthly charge on the net amount at risk under the Policy.This charge is at a rate that varies based on the Attained Age and sex of the Insured, and increases annually as the Insured ages.We may increase the rates for this charge on a class basis.Once we begin to pay benefits, the LTC Acceleration Rider waives this charge until the Insured no longer qualifies for Rider benefits and is not chronically ill. Termination of the Rider.The Rider will terminate when the acceleration death benefit is zero, the Policy terminates, or you request to terminate the Rider. 2. Long-Term Care Waiver Benefit Rider Operation of the Long-Term Care Waiver Benefit Rider.After the elimination period noted above, the LTC Waiver Rider provides for the payment of monthly Premiums (equal on an annual basis to the minimum annual premium specified on the Policy schedule) up to the date specified in the Policy schedule, and the waiver of Monthly Deductions after that date.This Rider also provides a residual death benefit.The LTC Waiver Rider is nonseverable from the LTC Acceleration Rider. Charges for the Rider.The LTC Waiver Rider imposes a monthly charge on the net amount at risk under the Policy.This charge is at a rate that varies based on the Attained Age and sex of the Insured, and increases annually as the Insured ages.We may increase the rates for this charge on a class basis. 9 Termination of the RiderThe LTC Waiver Rider will terminate when the Policy terminates (other than as a result of the complete payment of the death benefit through acceleration payments under the LTC Acceleration Rider), the LTC Acceleration Rider terminates (other than as a result of the complete payment of the death benefit through acceleration payments), or on the Policy Anniversary when the Insured's Attained Age is 100. 3. Long-Term Care Extended Insurance Benefit Rider Operation of the Long-Term Care Extended Insurance Benefit Rider.Following the full payment of the acceleration death benefit provided under the LTC Acceleration Rider, the LTC Extended Rider provides for periodic reimbursements of expenses incurred for qualified long-term care services, as defined in the Rider.There is no new elimination period under this Rider if benefits are continuous.You must continue to submit periodic evidence of the Insured's eligibility for Rider benefits. We determine a maximum amount of benefit that we will pay for each month of qualification.This amount, called the "Maximum Monthly Benefit" is the Rider coverage amount divided by the minimum months of acceleration benefits shown on your Policy schedule.The actual amount of any benefit is based on the expense incurred by the Insured, up to the Maximum Monthly Benefit, for qualified long-term care service in a calendar month.Certain types of expenses may be limited to a stated percentage of the Maximum Monthly Benefit.The LTC Extended Rider also offers an optional nonforfeiture benefit and an optional inflation benefit. Charges for the Rider.The LTC Extended Rider imposes a monthly charge on the coverage amount of the Rider.This charge is level for the duration of the Rider and based on the Issue Age of the Insured when the Rider is issued.If you increase the Rider coverage amount, a new charge based on the Issue Age of the Insured at that time will apply to the increase.We may increase the rates for this charge on a class basis.Once we begin to pay benefits under the LTC Acceleration Rider, we waive this charge until the Insured no longer qualifies for benefits under the LTC Acceleration Rider or the LTC Extended Rider and is not chronically ill. Termination of the Rider.The LTC Extended Rider will terminate when benefits under the Rider have been fully paid, when the Policy terminates (other than as a result of the complete payment of the death benefit through acceleration payments under the LTC Acceleration Rider), the LTC Acceleration Rider terminates (other than as a result of the complete payment of the death benefit through acceleration payments), or you request to terminate the Rider. Accelerated Death Benefit Rider If your state of residence has approved the Accelerated Death Benefit Rider (the "ADB Rider") and we have received satisfactory additional Evidence of Insurability, you generally may choose to add it to your Policy at any time.The terms of the ADB Rider may vary from state to state. Generally, the ADB Rider allows you to receive an accelerated payment of part of the Policy's death benefit generally when the Insured develops a non-correctable medical condition that is expected to result in his or her death within 12 months.In certain states only, accelerated payments also may be permitted if the Insured has been confined to a nursing care facility (as defined in the ADB Rider) for at least 180 consecutive days and is expected to remain in such a facility for the remainder of his or her life.There are no restrictions on the use of the benefit. There is no additional charge for this Rider.However, an administrative charge, currently $100 and not to exceed $250, will be deducted from the accelerated death benefit amount. Tax Consequences of the ADB Rider.The federal income tax consequences associated with adding the ADB Rider or receiving the accelerated death benefit is uncertain.You should consult a tax adviser before adding the ADB Rider to your Policy or requesting an accelerated death benefit. Amount of the Accelerated Death Benefit.The ADB Rider provides for a minimum accelerated death benefit payment of $10,000 and a maximum benefit payment equal to 75% of the eligible death benefit (as defined below) less 25% of any Indebtedness.The ADB Rider also restricts the total of the accelerated death benefits paid from all life insurance policies issued to you by us and our affiliates to $250,000.We may increase this $250,000 maximum to reflect inflation. Eligible death benefit means: the Insurance Proceeds payable under the Policy if the Insured died at the time we approve a claim for an accelerated death benefit, minus 1.Any Premium refund payable at death if the Insured died at that time; and 2.Any insurance payable under the terms of any other Rider. You may submit Written Notice to request the accelerated death benefit.You may only request the accelerated death benefit once, except additional accelerated death benefits may be requested to pay Premiums and Policy loan interest.You may elect to receive the accelerated death benefit as a lump sum or in 12 or 24 equal monthly installments.If installments are elected and the Insured dies before all of the payments have been made, the present value (at the time of the Insured's death) of the remaining payments and the remaining Insurance Proceeds at death under the Policy will be paid to the Beneficiary in a lump sum. Conditions for Receipt of the Accelerated Death Benefit.To receive an accelerated death benefit payment, the Policy must be in force and you must submit Written Notice, "due proof of eligibility," and a completed claim form to us.Due proof of eligibility means a written certification (described more fully in the ADB Rider) in a form acceptable to us from a treating physician (as defined in the ADB Rider) stating that the Insured has a terminal illness or, in certain states only, is expected to be permanently confined to a nursing care facility. 10 We may request additional medical information from the Insured's physician and/or may require an independent physical examination (at our expense) before approving the claim for payment of the accelerated death benefit.We will not approve a claim for an accelerated death benefit payment if: 1. The Policy is assigned in whole or in part; 2. If the terminal illness (or, in certain states only, the permanent confinement to a nursing care facility) is the result of intentionally self-inflicted injury; or 3. If you are required to elect the payment in order to meet the claims of creditors or to obtain a government benefit. Operation of the ADB Rider. The accelerated death benefit is made in the form of a Policy loan up to the amount of the maximum loan available under the Policy at the time the claim is approved, resulting in a Policy loan being made in the amount of the requested benefit.This Policy loan operates as would any loan under the Policy. To the extent that the amount of the requested accelerated death benefit exceeds the maximum available loan amount, the benefit will be advanced to you and a lien will be placed on the death benefit payable under the Policy (the "death benefit lien") in the amount of this excess.Interest will accrue daily, at a rate determined as described in the ADB Rider, on the amount of this lien, and upon the death of the Insured the amount of the lien and accrued interest thereon will be subtracted from the amount of Insurance Proceeds payable at death. Effect on Existing Policy.The Insurance Proceeds otherwise payable at the time of an Insured's death will be reduced by the amount of any death benefit lien and accrued interest thereon.In addition, if you make a request for a Surrender, a Policy loan, or a partial withdrawal, the Net Cash Surrender Value and Loan Account value will be reduced by the amount of any outstanding death benefit lien plus accrued interest.Therefore, depending upon the size of the death benefit lien, this may result in the Net Cash Surrender Value and the Loan Account value being reduced to zero. Premiums and Policy loan interest must be paid when due.However, if requested with the accelerated death benefit claim, future periodic planned premiums and Policy loan interest may be paid automatically through additional accelerated death benefits. In addition to a Lapse under the applicable provisions of the Policy, the Policy will also terminate on any Policy Anniversary when the death benefit lien exceeds the Insurance Proceeds at death. Termination of the ADB Rider.The ADB Rider will terminate on the earliest of: (1) our receipt of your Written Notice requesting termination of the Rider; (2) Surrender or other termination of the Policy; or (3) the Policy Anniversary when the Insurance Proceeds payable at death on such Policy Anniversary is less than or equal to zero. Additional Insurance Benefit Rider The Additional Insurance Benefit Rider ("AIB Rider") provides an additional death benefit payable on the death of the Insured without increasing the Policy's Face Amount.The AIB Rider may not be available in all states. The additional death benefit under the AIB Rider is: a. the Face Amount plus the Rider coverage amount less the Policy's death benefit (if death benefit Option A is in effect); or b. the Face Amount plus the Rider coverage amount plus the Policy Account Value less the death benefit (if death benefit Option B is in effect). Please note the following about the AIB Rider: ¨ The AIB Rider may be canceled separately from the Policy (i.e., it can be canceled without causing the Policy to be canceled or to Lapse).The AIB Rider will terminate on the earliest of: (1) our receipt of your Written Notice requesting termination of the Rider; (2) Surrender or other termination of the Policy; or (3) the Policy Anniversary nearest the Insured's Attained Age 100 (80 in New York). ¨ The AIB Rider has a cost of insurance charge that is deducted from the Policy Account Value as part of the Monthly Deduction.This charge is in addition to the cost of insurance charge assessed on the Policy's net amount at risk. ¨ If you change from death benefit Option A to death benefit Option B, we will first decrease the Policy's Face Amount and then the Rider coverage amount by the Policy Account Value. ¨ If death benefit Option A is in effect and you make a partial withdrawal, we will first decrease the Policy's Face Amount and then the Rider coverage amount by the amount withdrawn (including the partial withdrawal charge). ¨ The AIB Rider has no cash or loan value. ¨ The AIB Rider has no surrender charge, additional surrender charge, or premium expense charge. 11 u Since there is no surrender charge for decreasing the Rider coverage amount, such a decrease may be less expensive than a decrease of the same size in the Face Amount of the Policy (if the Face Amount decrease would be subject to a surrender charge).But, continuing coverage on such an increment of Policy Face Amount may have a cost of insurance charge that is higher than the same increment of coverage amount under the Rider.You should consult your agent before buying an AIB Rider, and before deciding whether to decrease Policy Face Amount or AIB Rider coverage amount. ¨ After the first Policy Year and subject to certain conditions, you may increase or decrease the Rider coverage amount separately from the Policy's Face Amount (and the Policy's Face Amount may be increased or decreased without affecting the Rider coverage amount). ¨ To comply with the maximum premium limitations under the Internal Revenue Code of 1986, as amended (the "Code"), insurance coverage provided by an AIB Rider is treated as part of the Policy's Face Amount (for discussion of the tax status of the Policy, see "Federal Tax Considerations" in the prospectus). Other Riders In addition to the Long-Term Care Benefit Riders, Accelerated Death Benefit Rider, and Additional Insurance Benefit Rider, the following Riders are also available under the Policy.These Riders (which are summarized below) provide fixed benefits that do not vary with the investment performance of the Separate Account. ¨ Change of Insured:This Rider permits you to change the Insured, subject to certain conditions and Evidence of Insurability.The Policy's Face Amount will remain the same, and the Monthly Deduction for the cost of insurance and any other benefits provided by Rider will be adjusted for the Attained Age and Premium Class of the new Insured as of the effective date of the change.As the change of an Insured is generally a taxable event, you should consult a tax adviser before making such a change. ¨ Children’s Term Insurance:This Rider provides level term insurance on each of the Insured's dependent children, until the earliest of: (1) the first Policy Processing Day after our receipt of your Written Notice requesting termination of the Rider; (2) Surrender or other termination of the Policy; (3) the child's 25th birthday; or (4) the Policy Anniversary nearest the Insured's 65th birthday.Upon expiration of the term insurance on the life of a child and subject to certain conditions, it may be converted without Evidence of Insurability to a whole life policy providing a level Face Amount of insurance and a level premium.The Face Amount of the new policy may be up to 5 times the amount of the term insurance in force on the expiration date.The Rider is issued to provide between $5,000 and $15,000 of term insurance on each insured child.Each insured child under this Rider will have the same amount of insurance.This Rider must be selected at the time of application for the Policy or upon an increase in Face Amount. ¨ Convertible Term Life Insurance:This Rider provides term insurance on an additional insured ("other insured").This Rider will terminate on the earliest of: (1) our receipt of your Written Notice requesting termination of the Rider; (2) Surrender or other termination of the Policy; or (3) the Policy Anniversary nearest the other insured's Attained Age 100 (80 in New York).If the Policy is extended by the Final Policy Date Extension Rider, this Rider will terminate on the original Final Policy Date. ¨ Disability Waiver Benefit:This Rider provides that in the event of the Insured's total disability (as defined in the Rider), which begins while the Rider is in effect and which continues for at least 6 months, we will apply a Premium payment to the Policy on each Policy Processing Day during the first 5 Policy Years while the Insured is totally disabled (the amount of the payment will be based on the minimum annual premium).We will also waive all Monthly Deductions due after the commencement of and during the continuance of the total disability after the first 5 Policy Years.This Rider terminates on the earliest of: (1) the first Policy Processing Day after our receipt of your Written Notice requesting termination of the Rider; (2) Surrender or other termination of the Policy; or (3) the Policy Anniversary nearest the Insured's Attained Age 60 (except for benefits for a disability which began before that Policy Anniversary). ¨ Disability Waiver of Premium Benefit:This Rider provides that, in the event of the Insured's total disability before Attained Age 60 and continuing for at least 180 days, we will apply a Premium payment to the Policy on each Policy Processing Day prior to Insured's Attained Age 65 and while the Insured remains totally disabled.At the time of application, you select a monthly benefit amount.This amount is generally intended to reflect the amount of the Premiums expected to be paid monthly.The monthly benefit amount cannot exceed the lesser of: (1) the planned Premium; (2) 1/12th of the guideline annual premium (defined above); and (3) $2,500.In the event of the Insured's total disability, the amount of the Premium payment applied on each Policy Processing Day will be the lesser of: (a) the monthly benefit amount; or (b) the monthly average of the Premium payments less partial withdrawals for the Policy since its Policy Date.You cannot elect this Rider and another disability waiver benefit Rider with the same Policy. ¨ Final Policy Date Extension:This Rider extends the Final Policy Date20 years past the original Final Policy Date.This benefit may be added only on or after the anniversary nearest the Insured's 90th birthday.There is no additional charge for this benefit.The death benefit after the original Final Policy Date will be the Policy Account Value.All other Riders in effect on the original Final Policy Date will terminate on the original Final Policy Date.Adding this benefit and/or continuing the Policy beyond the Insured's Attained Age 100 may have tax consequences and you should consult a tax adviser before doing so. 12 Illustrations Before you purchase the Policy and after the first Policy Anniversary, you may ask for an illustration of future benefits under the Policy based upon the proposed Insured's Issue Age and Premium Class, the death benefit option, Face Amount, planned periodic Premiums, and Riders requested. Performance Data Rating Agencies Independent financial rating services, including Moody's, Standard & Poor's, and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect our financial strength or claims-paying ability.The ratings are not intended to reflect the investment experience or financial strength of the Variable Account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties that recommend the Policies or us.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax-deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. Money Market Yields We may advertise the "yield" and "effective yield" for the Money Market Subaccount.Yield and effective yield are annualized, which means that it is assumed that the Portfolio generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the Portfolio's units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield due to the compounding. Historical Performance of the Subaccounts We will advertise historical performance of the Subaccounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a Subaccount has been available in the Variable Account for less than one year, the performance information for that Subaccount is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Standard
